Name: Directive 2014/47/EU of the European Parliament and of the Council of 3Ã April 2014 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Union and repealing Directive 2000/30/EC Text with EEA relevance
 Type: Directive
 Subject Matter: organisation of transport;  transport policy;  environmental policy;  land transport;  technology and technical regulations
 Date Published: 2014-04-29

 29.4.2014 EN Official Journal of the European Union L 127/134 DIRECTIVE 2014/47/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 3 April 2014 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Union and repealing Directive 2000/30/EC (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In its White Paper of 28 March 2011 entitled Roadmap to a Single European Transport Area  Towards a competitive and resource efficient transport system, the Commission set out a zero-vision objective whereby the Union should move close to zero fatalities in road transport by 2050. With a view to attaining that objective, vehicle technology is expected to contribute greatly to the improvement of the safety record of road transport. (2) In its Communication entitled Towards a European road safety area: policy orientations on road safety 2011-2020, the Commission proposed a further halving of the overall number of road fatalities in the Union by 2020, starting from 2010. With a view to attaining that goal, the Commission set out seven strategic objectives, and identified actions for safer vehicles, a strategy to reduce the number of injuries and measures to improve the safety of vulnerable road users, in particular motorcyclists. (3) Roadworthiness testing is a part of a wider regime designed to ensure that vehicles are kept in a safe and environmentally acceptable condition during their use. That regime should cover periodic roadworthiness testing of vehicles and technical roadside inspection of vehicles used for commercial road transport activities, as well as providing for a vehicle registration procedure allowing for the suspension of a vehicles authorisation to be used in road traffic where the vehicle constitutes an immediate risk to road safety. Periodic testing should be the main tool to ensure roadworthiness. Roadside inspections of commercial vehicles should merely be complementary to periodic testing. (4) A number of technical standards and requirements in respect of vehicle safety and environmental characteristics have been adopted within the Union. It is necessary to ensure, through a regime of unexpected technical roadside inspections, that vehicles remain roadworthy. (5) Technical roadside inspections are a crucial element for the achievement of a continuous high level of roadworthiness of commercial vehicles throughout their use. Such inspections contribute not only to road safety and a reduction of vehicle emissions but also to avoiding unfair competition in road transport due to acceptance of different inspection levels as between the Member States. (6) Regulation (EC) No 1071/2009 of the European Parliament and of the Council (3) established the European Register of Road Transport Undertakings (ERRU). ERRU allows national electronic registers of transport undertakings to be interconnected throughout the Union, in compliance with the Union rules on the protection of personal data. The use of that system, operated by the competent authority of each Member State, facilitates cooperation among Member States. (7) This Directive should apply to certain commercial vehicles with a design speed exceeding 25 km/h of the categories defined in Directive 2007/46/EC of the European Parliament and the Council (4). It should not, however, prevent the Member States from carrying out technical roadside inspections on vehicles not covered by this Directive or checking other aspects of road transport, in particular those relating to driving and resting time or the transport of dangerous goods. (8) Wheeled tractors with a maximum design speed exceeding 40 km/h are increasingly used to replace trucks in local transport activities and for commercial road haulage purposes. Their risk potential is comparable to that of trucks, and vehicles in that category, which are used mainly on public roads, should therefore be treated in the same way as trucks when it comes to technical roadside inspections. (9) Reports on the implementation of Directive 2000/30/EC of the European Parliament and of the Council (5) clearly show the importance of technical roadside inspections. During the period from 2009 to 2010, more than 350 000 vehicles subject to technical roadside inspections throughout the Union were reported to be in a condition requiring their immobilisation. Those reports also show very significant differences between the results of inspections carried out in different Member States. During the period from 2009 to 2010, the rate of detection for certain deficiencies ranged from 2,1 % of all vehicles inspected in one Member State to 48,3 % in another. Finally, those reports show the significant differences in the number of technical roadside inspections performed as between Member States. In order to arrive at a more balanced approach, Member States should commit to carrying out an appropriate number of inspections, proportionate to the number of commercial vehicles registered and/or operating on their territory. (10) Vans, such as N1 vehicles, and their trailers are not subject to the same road safety requirements at Union level as heavy duty vehicles such as those relating to driving time, training for professional drivers or the installation of speed limitation devices. Although N1 vehicles do not fall within the scope of this Directive, Member States should take such vehicles into account in their overall road safety and roadside inspection strategies. (11) In order to avoid unnecessary administrative burdens and costs, and to improve the efficiency of inspections, it should be possible for competent national authorities to select, as a priority, vehicles operated by undertakings not complying with road safety and environmental standards, while vehicles which are operated by responsible and safety-minded operators and properly maintained should be rewarded with less frequent inspections. The selection of vehicles for roadside inspection based on the risk profile of their operators could prove to be a useful tool for the purposes of checking high-risk undertakings more closely and more often. (12) Roadside inspections should be supported by the use of a risk rating system. Regulation (EC) No 1071/2009 requires Member States to extend the risk classification system established under Directive 2006/22/EC of the European Parliament and of the Council (6), as regards implementation of the rules on driving time and resting-periods, to cover other specified areas relating to road transport, including the roadworthiness of commercial vehicles. Consequently, the information concerning the number and severity of deficiencies found in vehicles should be introduced into the risk rating system established under Article 9 of Directive 2006/22/EC. It should be possible for Member States to decide on the appropriate technical and administrative arrangements for the operation of risk rating systems. The effectiveness and harmonisation of risk rating systems throughout the Union should be further analysed. (13) The holder of the registration certificate and, where applicable, the operator of the vehicle should be responsible for keeping the vehicle in a roadworthy condition. (14) Inspectors, when performing technical roadside inspections, should act independently, and their judgement should not be affected by conflicts of interest, including those of an economic or personal nature, in particular as regards the driver, the operator or the holder of the registration certificate, that could have any influence on the impartiality and objectivity of their decisions. There should therefore be no direct correlation between the reward of inspectors and the results of technical roadside inspections. This should not prevent a Member State from authorising private bodies to perform both more detailed technical roadside inspections and vehicle repairs, even on the same vehicle. (15) Technical roadside inspections should consist of initial and, where necessary, more detailed inspections. In both cases they should cover relevant parts and systems of vehicles. In order to achieve harmonisation of more detailed inspections at Union level, recommended test methods and examples of deficiencies and their categorisation according to their severity should be introduced for each test item. (16) Securing of cargo is crucial for road safety. Cargo should therefore be secured in such a way as to cope with accelerations occurring during the use of the vehicle on road. For the sake of practicality, the mass-forces resulting from such accelerations should be used as limit values based on European standards. Personnel involved in checking whether cargo is adequately secured should be appropriately trained. (17) All parties involved in the logistics process, including packers, loaders, transport companies, operators and drivers, have a role to play in ensuring that cargo is properly packed and loaded on a suitable vehicle. (18) In several Member States, reports of technical roadside inspections are drawn up by electronic means. In such cases, a copy of the inspection report should be provided to the driver. All the data and information gathered during technical roadside inspections should be transferred to a common database of the Member State concerned, so that the data can be easily processed and the relevant information can be transferred without any additional administrative burden. (19) In order to reduce the administrative burden on inspection authorities, reports of initial technical roadside inspections, including on vehicles registered in third countries, should contain only essential information recording that a check took place on a particular vehicle and the outcome of that check. A detailed report should be required only where a more detailed inspection takes place following an initial inspection. (20) The Commission should examine the possibility of combining the report form contained in Annex IV with other reports. (21) The use of mobile inspection units reduces the delay and costs for operators as more detailed inspections can be performed directly at the roadside. The closest practicable testing centres and designated roadside inspection facilities may also be used to carry out more detailed inspections. (22) Personnel conducting technical roadside inspections should be appropriately trained or qualified, including for the purpose of carrying out visual inspections in an efficient manner. Inspectors performing more detailed technical roadside inspections should have at least the same skills and fulfil the same requirements as those performing roadworthiness tests in accordance with Directive 2014/45/EU of the European Parliament and of the Council (7). Member States should require inspectors carrying out inspections in designated roadside inspection facilities or using mobile inspection units to fulfil these or equivalent requirements approved by the competent authority. (23) In order to mitigate the costs arising from the use of technical equipment for a more detailed roadside inspection, Member States should be able to require a payment where deficiencies have been found. The amount of that payment should be reasonable and proportionate. (24) Cooperation and exchange of best practices between Member States is crucial in order to achieve a more harmonised system of technical roadside inspections throughout the Union. Consequently, Member States should work more closely together, also during operational activities, where possible. Such cooperation should include the periodical organisation of concerted technical roadside inspections. (25) In order to ensure the efficient exchange of information between Member States, there should be, within each Member State, a contact point for liaising with other relevant competent authorities. That contact point should also compile relevant statistics. Furthermore, Member States should apply a coherent national enforcement strategy on their territory and should be able to designate a body to coordinate its implementation. The competent authorities in each Member State should designate procedures setting out time limits and the contents of the information to be forwarded. (26) When designating contact points, constitutional provisions and the resulting level of competencies should be respected. (27) In order to allow the roadside inspection regime implemented in the Union to be monitored, Member States should communicate to the Commission, before 31 March 2021 and before 31 March every two years thereafter, the results of the technical roadside inspections performed. The Commission should report the data collected to the European Parliament and to the Council. (28) In order to minimise the time loss for undertakings and drivers and to increase the overall efficiency of roadside checks, the performance of technical roadside inspections, along with inspections to check compliance with social legislation in the field of road transport, in particular Regulation (EC) No 561/2006 of the European Parliament and of the Council (8), Directive 2006/22/EC and Council Regulation (EEC) No 3821/85 (9), should be encouraged. (29) Member States should lay down rules on penalties applicable to infringements of the provisions of this Directive and should ensure that they are implemented. Those penalties should be effective, proportionate, dissuasive and non-discriminatory. Member States should, in particular, include appropriate measures to address a failure by a driver or operator to cooperate with the inspector and for the unauthorised use of a vehicle with dangerous deficiencies. (30) In order to ensure uniform conditions for the implementation of this Directive, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (10). (31) The Commission should not adopt implementing acts concerning the procedures for the notification of vehicles with major or dangerous deficiencies to the contact points of the Member States of registration, as well as those laying down the data format for the communication to the Commission of the information collected by the Member States concerning vehicles inspected, where the Committee established pursuant to this Directive delivers no opinion on the draft implementing act presented by the Commission. (32) In order to update Article 2(1) and Annex IV point 6 as appropriate, without affecting the scope of this Directive, to update point 2 of Annex II in respect of methods, and to adapt point 2 of Annex II in respect of the list of test items, methods, reasons for failure and assessment of deficiencies, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (33) Since the objective of this Directive, namely to improve road safety by laying down minimum common requirements and harmonised rules concerning technical roadside inspections of vehicles circulating within the Union, cannot be sufficiently achieved by the Member States but can rather, by reason of the scale of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (34) This Directive respects fundamental rights and observes the principles recognised by the Charter of Fundamental Rights of the European Union as referred to in Article 6 of the Treaty on European Union. (35) This Directive develops the existing regime of technical roadside inspections, updates the technical requirements of Directive 2000/30/EC and integrates the rules contained in Commission Recommendation 2010/379/EU (11). As a result, Directive 2000/30/EC should be repealed, HAVE ADOPTED THIS DIRECTIVE: CHAPTER I SUBJECT MATTER, DEFINITIONS AND SCOPE Article 1 Subject matter In order to improve road safety and the environment, this Directive establishes minimum requirements for a regime of technical roadside inspections of the roadworthiness of commercial vehicles circulating within the territory of the Member States. Article 2 Scope 1. This Directive shall apply to commercial vehicles with a design speed exceeding 25 km/h of the following categories, as defined in Directive 2003/37/EC of the European Parliament and of the Council (12) and Directive 2007/46/EC: (a) motor vehicles designed and constructed primarily for the carriage of persons and their luggage comprising more than eight seating positions in addition to the drivers seating position  vehicle categories M2 and M3; (b) motor vehicles designed and constructed primarily for the carriage of goods and having a maximum mass exceeding 3,5 tonnes  vehicle categories N2 and N3; (c) trailers designed and constructed for the carriage of goods or persons, as well as for the accommodation of persons, having a maximum mass exceeding 3,5 tonnes  vehicle categories O3 and O4; (d) wheeled tractors of category T5, the use of which mainly takes place on public roads for commercial road haulage purposes, with a maximum design speed exceeding 40 km/h. 2. This Directive does not affect the right of Member States to carry out technical roadside inspections on vehicles not covered by this Directive, such as light commercial vehicles of category N1 having a maximum mass not exceeding 3,5 tonnes, and to check other aspects of road transport and safety, or to carry out inspections in places other than public roads. Nothing in this Directive prevents a Member State from limiting the use of a particular type of vehicle to certain parts of its road network for reasons of road safety. Article 3 Definitions The following definitions shall only apply for the purposes of this Directive: (1) vehicle means any not rail-borne motor vehicle or its trailer; (2) motor vehicle means any power-driven vehicle on wheels which is moved by its own means with a maximum design speed exceeding 25 km/h; (3) trailer means any non-self propelled vehicle on wheels which is designed and constructed to be towed by a motor vehicle; (4) semi-trailer means any trailer designed to be coupled to a motor vehicle in such a way that part of it rests on the motor vehicle and a substantial part of its mass and the mass of its load is borne by the motor vehicle; (5) cargo means all goods that would normally be placed in or on the part of the vehicle designed to carry a load and that are not permanently fixed to the vehicle, including objects within load carriers such as crates, swap bodies or containers on vehicles; (6) commercial vehicle means a motor vehicle and its trailer or semi-trailer used primarily for the transport of goods or passengers for commercial purposes, such as transport for hire and reward or own-account transport, or for other professional purposes; (7) vehicle registered in a Member State means a vehicle which is registered or put into service in a Member State; (8) holder of a registration certificate means the legal or natural person in whose name the vehicle is registered; (9) undertaking means an undertaking as defined in point 4 of Article 2 of Regulation (EC) No 1071/2009; (10) technical roadside inspection means an unexpected technical inspection of the roadworthiness of a commercial vehicle carried out by the competent authorities of a Member State or under their direct supervision; (11) public road means a road that is of general public utility, such as a local, regional or national road, highway, expressway or motorway; (12) roadworthiness test means an inspection in accordance with point (9) of Article 3 of Directive 2014/45/EU; (13) roadworthiness certificate means a roadworthiness test report issued by the competent authority or a testing centre containing the result of the roadworthiness test; (14) competent authority means an authority or public body entrusted by a Member State with responsibility for managing the system of technical roadside inspections, including, where appropriate, the carrying-out of such inspections; (15) inspector means a person authorised by a Member State or by its competent authority to carry out initial and/or more detailed technical roadside inspections; (16) deficiencies mean technical defects and other instances of non-compliance found during a technical roadside inspection; (17) concerted roadside inspection means a technical roadside inspection undertaken jointly by the competent authorities of two or more Member States; (18) operator means a natural or legal person operating the vehicle as its owner or authorised to operate the vehicle by its owner; (19) mobile inspection unit means a transportable system of test equipment needed to carry out more detailed technical roadside inspections, staffed by inspectors who are competent to carry out more detailed roadside inspection; (20) designated roadside inspection facility means a fixed area for the performance of initial and/or more detailed technical roadside inspections which may also be equipped with permanently installed test equipment. CHAPTER II TECHNICAL ROADSIDE INSPECTION SYSTEM AND GENERAL OBLIGATIONS Article 4 Roadside inspection system The technical roadside inspection system shall include initial technical roadside inspections as referred to in Article 10(1) and more detailed technical roadside inspections as referred to in Article 10(2). Article 5 Percentage of vehicles to be inspected 1. For vehicles referred to in points (a), (b) and (c) of Article 2(1), the total number of initial technical roadside inspections in the Union shall, in every calendar year, correspond to at least 5 % of the total number of these vehicles that are registered in the Member States. 2. Each Member State shall make efforts to carry out an appropriate number of initial technical roadside inspections, proportionate to the total number of such vehicles that are registered in its territory. 3. Information on vehicles inspected shall be communicated to the Commission in accordance with Article 20(1). Article 6 Risk rating system For vehicles referred to in points (a), (b) and (c) of Article 2(1), Member States shall ensure that the information concerning the number and severity of deficiencies set out in Annex II and, where applicable, Annex III found on vehicles operated by individual undertakings is introduced into the risk rating system established under Article 9 of Directive 2006/22/EC. For the attribution of a risk profile to an undertaking, Member States may use the criteria set out in Annex I. That information shall be used to check undertakings with a high risk rating more closely and more often. The risk rating system shall be operated by the competent authorities of the Member States. For the purpose of implementing the first subparagraph, the Member State of registration shall use the information received from other Member States pursuant to Article 18(1). Member States may allow additional voluntary roadworthiness tests. Information on compliance with roadworthiness requirements obtained from voluntary tests may be taken into account in order to improve the risk profile of an undertaking. Article 7 Responsibilities 1. Member States shall require that the roadworthiness certificate corresponding to the most recent periodic roadworthiness test or a copy thereof or, in the case of an electronically produced roadworthiness certificate, a certified or original printout of that certificate, and the report of the most recent technical roadside inspection, be kept on board the vehicle when they are available. Member States may allow their authorities to accept electronic evidence of such inspections when information in that regard is accessible. 2. Member States shall require undertakings and drivers of a vehicle subject to a technical roadside inspection to cooperate with the inspectors and to provide access to the vehicle, its parts and all relevant documentation for the purposes of the inspection. 3. Member States shall ensure that the responsibilities of undertakings for keeping their vehicles in a safe and roadworthy condition are defined, without prejudice to the responsibilities of the drivers of those vehicles. Article 8 Inspectors 1. When selecting a vehicle for a technical roadside inspection and when carrying out that inspection, inspectors shall refrain from any discrimination on grounds of the nationality of the driver or of the country of registration or entry into service of the vehicle. 2. When carrying out a technical roadside inspection, the inspector shall be free from any conflict of interest that could have any influence on the impartiality and objectivity of his decision. 3. The reward of inspectors shall not be directly related to the results of initial or more detailed technical roadside inspections. 4. More detailed technical roadside inspections shall be carried out by inspectors who fulfil the minimum competence and training requirements laid down in Article 13 and in Annex IV to Directive 2014/45/EU. Member States may provide that inspectors carrying out inspections in designated roadside inspection facilities or using mobile inspection units are to fulfil those requirements or equivalent requirements approved by the competent authority. CHAPTER III INSPECTION PROCEDURES Article 9 Selection of vehicles for initial technical roadside inspection When identifying vehicles to be subject to an initial technical roadside inspection, inspectors may select, as a priority, vehicles operated by undertakings with a high-risk profile as referred to in Directive 2006/22/EC. Vehicles may also be selected randomly for inspection, or where there is a suspicion that the vehicle presents a risk to road safety or to the environment. Article 10 Contents and methods of technical roadside inspections 1. Member States shall ensure that vehicles selected in accordance with Article 9 are subject to an initial technical roadside inspection. In each initial technical roadside inspection of a vehicle, the inspector: (a) shall check the latest roadworthiness certificate and technical roadside inspection report, where available, kept on board, or electronic evidence thereof in accordance with Article 7(1); (b) shall carry out a visual assessment of the technical condition of the vehicle; (c) may carry out a visual assessment of the securing of the vehicles cargo in accordance with Article 13; (d) may carry out technical checks by any method deemed appropriate. Such technical checks may be carried out in order to substantiate a decision to submit the vehicle to a more detailed technical roadside inspection, or to request that the deficiencies be rectified without delay in accordance with Article 14(1). The inspector shall verify whether any deficiencies indicated in the previous technical roadside inspection report have been rectified. 2. On the basis of the outcome of the initial inspection, the inspector shall decide whether the vehicle or its trailer should be subject to a more detailed roadside inspection. 3. A more detailed technical roadside inspection shall cover those items listed in Annex II that are considered necessary and relevant, taking into account in particular the safety of the brakes, tyres, wheels, chassis and nuisance, and the recommended methods applicable to the testing of those items. 4. Where the roadworthiness certificate or a roadside inspection report demonstrates that an inspection of one of the items listed in Annex II has been carried out in the course of the preceding three months, the inspector shall not check that item, except where such a check is justified on the grounds of an obvious deficiency. Article 11 Inspection facilities 1. A more detailed technical roadside inspection shall be carried out using a mobile inspection unit or a designated roadside inspection facility, or in a testing centre as referred to in Directive 2014/45/EU. 2. Where a more detailed inspection is to be carried out in a testing centre or designated roadside inspection facility, it shall be carried out as soon as possible in one of the closest practicable centres or facilities. 3. Mobile inspection units and designated roadside inspection facilities shall include appropriate equipment for carrying out a more detailed technical roadside inspection, including the equipment necessary to assess the condition of the brakes and brake efficiency, steering, suspension and nuisance of the vehicle as required. Where mobile inspection units or designated roadside inspection facilities do not include the equipment required to check an item indicated in an initial inspection, the vehicle shall be directed to a testing centre or facility where a detailed check of that item can be performed. Article 12 Assessment of deficiencies 1. For each item to be inspected, Annex II provides a list of possible deficiencies and their level of severity to be used during technical roadside inspections. 2. Deficiencies found during technical roadside inspections of vehicles shall be categorised in one of the following groups: (a) minor deficiencies having no significant effect on the safety of the vehicle or impact on the environment, and other minor non-compliances, (b) major deficiencies that may prejudice the safety of the vehicle or have an impact on the environment or put other road users at risk, or other more significant non-compliances; (c) dangerous deficiencies constituting a direct and immediate risk to road safety or having an impact on the environment. 3. A vehicle having deficiencies falling into more than one of the deficiency groups referred to in paragraph 2 shall be classified in the group corresponding to the more serious deficiency. A vehicle showing several deficiencies within the same inspection areas as defined in the scope of the technical roadside inspection referred to in point 1 of Annex II may be classified in the next most serious deficiency group if it is considered that the combined effect of those deficiencies results in a higher risk to road safety. Article 13 Inspection of cargo securing 1. During a roadside inspection a vehicle may be subject to an inspection of its cargo securing in accordance with Annex III, in order to ensure that the cargo is secured in such a way that it does not interfere with safe driving, or pose a threat to life, health, property or the environment. Checks may be carried out to verify that during all kinds of operation of the vehicle, including emergency situations or uphill starting manoeuvres:  loads can only minimally change their position relative to each other, against walls or surfaces of the vehicle, and  loads cannot leave the cargo space or move outside the loading surface. 2. Without prejudice to the requirements applicable to transport of certain categories of goods, such as those covered by the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR) (13), cargo securing and inspection of the securing of cargo may be carried out in accordance with the principles and, where appropriate, the standards laid down in Section I of Annex III. The latest version of the standards laid down in point 5 of Section I of Annex III may be used. 3. The follow-up procedures referred to in Article 14 may also apply in the case of major or dangerous deficiencies related to cargo securing. 4. Member States shall provide that personnel involved in cargo securing checks are to be appropriately trained for that purpose. Article 14 Follow-up in the case of major or dangerous deficiencies 1. Without prejudice to Article 14(3), Member States shall provide that any major or dangerous deficiency revealed by an initial or more detailed inspection is to be rectified before the vehicle is further used on public roads. 2. The inspector may decide that the vehicle is to be subject to a full roadworthiness test within a specified time limit if it is registered in the Member State where the technical roadside inspection has been carried out. If the vehicle is registered in another Member State, the competent authority may request the competent authority of that other Member State, via the contact points referred to in Article 17, to carry out a new roadworthiness test of the vehicle following the procedure laid down in Article 18(2). Where major or dangerous deficiencies are found in a vehicle registered outside the Union, Member States may decide to inform the competent authority of the country of registration of the vehicle. 3. In the case of any deficiencies which require prompt or immediate rectification due to any direct and immediate risk to road safety, the Member State or the competent authority concerned shall provide that the use of the vehicle in question is to be restricted or prohibited until those deficiencies have been rectified. The use of such a vehicle may be permitted in order to enable it to reach one of the closest workshops where those deficiencies can be rectified, on condition that the dangerous deficiencies in question have been fixed in such a way as to allow it to reach that workshop and that there is no immediate risk to the safety of its occupants or other road users. In the case of deficiencies that do not require immediate rectification, the Member State or the competent authority concerned may decide on the conditions and a reasonable timespan under which the vehicle may be used before the deficiencies are rectified. Where the vehicle cannot be fixed in such a way to allow it to reach the workshop, the vehicle may be brought to an available location where it can be repaired. Article 15 Inspection fees Where deficiencies have been found following a more detailed inspection, Member States may require the payment of a reasonable and proportionate fee that should be linked to the cost of carrying out that inspection. Article 16 Inspection report and databases on technical roadside inspections 1. For each initial technical roadside inspection carried out, the following information shall be communicated to the competent authority: (a) country of registration of the vehicle; (b) category of the vehicle; (c) outcome of the initial technical roadside inspection. 2. On completion of a more detailed inspection, the inspector shall draw up a report in accordance with Annex IV. Member States shall ensure that the driver of the vehicle is provided with a copy of the inspection report. 3. The inspector shall communicate to the competent authority the results of the more detailed technical roadside inspection within a reasonable time following that inspection. The competent authority shall keep that information in accordance with the applicable legislation on data protection for not less than 36 months from the date of its receipt. CHAPTER IV COOPERATION AND EXCHANGE OF INFORMATION Article 17 Designation of a contact point 1. Member States shall designate a contact point which shall:  ensure coordination with contact points designated by other Member States as regards actions taken under Article 18;  forward the data referred to in Article 20 to the Commission;  ensure, where appropriate, any other exchange of information with, and the provision of assistance to, the contact points of other Member States. 2. Member States shall forward to the Commission the names and contact details of their national contact point by 20 May 2015, and shall inform it without delay of any changes thereto. The Commission shall draw up a list of all contact points and forward it to the Member States. Article 18 Cooperation between Member States 1. In cases where major or dangerous deficiencies, or deficiencies resulting in a restriction or prohibition on the use the vehicle, are found in a vehicle not registered in the Member State of inspection, the contact point shall notify the results of the inspection to the contact point of the Member State of registration of the vehicle. That notification shall contain the elements of the roadside inspection report as set out in Annex IV and shall be communicated preferably through the national electronic register referred to in Article 16 of Regulation (EC) No 1071/2009. The Commission shall adopt detailed rules concerning the procedures for the notification of vehicles with major or dangerous deficiencies to the contact point of the Member State of registration in accordance with the examination procedure referred to in Article 23(2). 2. In cases where major or dangerous deficiencies are found in a vehicle, the contact point of the Member State in which the vehicle has been inspected may request the competent authority of the Member State in which the vehicle is registered, via the contact point of the latter Member State, to take appropriate follow-up action, such as submitting the vehicle to a further roadworthiness test as provided for in Article 14. Article 19 Concerted technical roadside inspections On a yearly basis, Member States shall regularly undertake concerted roadside inspection activities. Member States may combine those activities with those provided for by Article 5 of Directive 2006/22/EC. Article 20 Communication of information to the Commission 1. Before 31 March 2021 and before 31 March every two years thereafter, Member States shall communicate to the Commission, by electronic means, the data collected relating to the previous two calendar years and concerning the vehicles inspected in their territory. Those data shall indicate: (a) the number of vehicles inspected; (b) the category of vehicles inspected; (c) the country of registration of each vehicle inspected; (d) in the case of more detailed inspections, the areas checked and the items failed, in accordance with point 10 of Annex IV. The first report shall cover the period of two years beginning on 1 January 2019. 2. The Commission shall adopt detailed rules, in accordance with the examination procedure referred to in Article 23(2), concerning the format in which the data referred to in paragraph 1 are to be communicated by electronic means. Pending the establishment of such rules, the standard reporting form set out in Annex V shall be used. The Commission shall report the data collected to the European Parliament and to the Council. CHAPTER V DELEGATED AND IMPLEMENTING ACTS Article 21 Delegated acts The Commission shall be empowered to adopt delegated acts in accordance with Article 22 in order to:  update Article 2(1) and point 6 of Annex IV as appropriate in order to take account of changes to the vehicle categories stemming from amendments to the legislation referred to in that Article, without affecting the scope of this Directive;  update point 2 of Annex II in respect of methods in the event that more efficient and effective test methods become available, without extending the list of items to be tested;  adapt point 2 of Annex II, following a positive assessment of the costs and benefits involved, in respect of the list of test items, methods, reasons for failure and assessment of deficiencies in the event of a modification of mandatory requirements relevant for type-approval in Union safety or environmental legislation. Article 22 Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The delegation of power referred to in Article 21 shall be conferred on the Commission for a period of five years from 19 May 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of powers referred to in Article 21 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 21 shall enter into force only if no objection has been expressed by either the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 23 Committee procedure 1. The Commission shall be assisted by the Roadworthiness Committee referred to in Directive 2014/45/EU. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third paragraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. CHAPTER VI FINAL PROVISIONS Article 24 Reporting 1. By 20 May 2016, the Commission shall submit a report to the European Parliament and the Council on the implementation and effects of this Directive. The report shall analyse, in particular, its effect in terms of improvement of road safety as well as the costs and benefits of the possible inclusion of N1 and O2 category vehicles within the scope of this Directive. 2. No later than 20 May 2022, the Commission shall submit to the European Parliament and to the Council a report on the application and effects of this Directive, in particular as regards the effectiveness and harmonisation of risk rating systems, notably in the definition of a mutually comparable risk profile of the different undertakings concerned. That report shall be accompanied by a detailed impact assessment analysing the costs and benefits throughout the Union. The impact assessment shall be made available to the European Parliament and to the Council at least six months prior to the submission of any legislative proposal, if appropriate, to include new categories of vehicles within the scope of this Directive. Article 25 Penalties The Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Directive and shall take all measures necessary to ensure that they are implemented. Those penalties shall be effective, proportionate, dissuasive and non-discriminatory. Article 26 Transposition 1. Member States shall adopt and publish, by 20 May 2017, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. They shall apply those measures from 20 May 2018. With regard to the risk rating system referred to in Article 6 of this Directive, they shall apply those measures from 20 May 2019. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 27 Repeal Directive 2000/30/EC is repealed with effect from 20 May 2018. Article 28 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 29 Addressees This Directive is addressed to the Member States. Done at Brussels, 3 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 44, 15.2.2013, p 128. (2) Position of the European Parliament of 11 March 2014 (not yet published in the Official Journal) and decision of the Council of 24 March 2014. (3) Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51). (4) Directive 2007/46/EC of the European Parliament and the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (OJ L 263, 9.10.2007, p. 1). (5) Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community (OJ L 203, 10.8.2000, p. 1). (6) Directive 2006/22/EC of the European Parliament and of the Council of 15 March 2006 on minimum conditions for the implementation of Council Regulations (EEC) No 3820/85 and (EEC) No 3821/85 concerning social legislation relating to road transport activities and repealing Council Directive 88/599/EEC (OJ L 102, 11.4.2006, p. 35). (7) Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (see page 51 of this Official Journal). (8) Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1). (9) Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8). (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (11) Commission Recommendation 2010/379/EU of 5 July 2010 on the risk assessment of deficiencies detected during technical roadside inspections (of commercial vehicles) in accordance with Directive 2000/30/EC (OJ L 173, 8.7.2010, p. 97). (12) Directive 2003/37/EC of the European Parliament and the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (OJ L 171, 9.7.2003, p. 1). (13) Transposed by Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13), as amended by, inter alia, Commission Directive 2012/45/EU (OJ L 332, 4.12.2012, p. 18). ANNEX I ELEMENTS OF THE RISK RATING SYSTEM The risk rating system shall provide the basis for a targeted selection of vehicles operated by undertakings with a poor record concerning compliance with vehicle maintenance and roadworthiness requirements. It shall take into account results from both periodic roadworthiness tests and technical roadside inspections. The risk rating System shall consider the following parameters for determining a risk rating for the undertaking concerned:  number of deficiencies  severity of deficiencies  number of technical roadside inspections or periodic and voluntary roadworthiness tests  time factor 1. The deficiencies shall be weighted according to their severity, using the following severity factors:  = Dangerous deficiency = 40  = Major deficiency = 10  = Minor deficiency = 1 2. The evolution of an undertakings (vehicles) situation shall be reflected by applying a lower weighting to older inspection results (deficiencies) than to more recent ones, using the following factors:  Year 1 = last 12 months = factor 3  Year 2 = months 13-24 = factor 2  Year 3 = months 25-36 = factor 1 This shall only apply for the calculation of the overall risk rating. 3. The risk rating shall be calculated using the following formulas: (a) The formula for the overall risk rating: Where RR = overall risk rating score DYi = total for the defects in year 1, 2, 3 DY1 = in year 1 # ¦ = number of ¦ DD = dangerous deficiencies MaD = major deficiencies MiD = minor deficiencies C = checks (technical roadside inspections or periodic and voluntary roadworthiness tests) in year 1, 2, 3 (b) The formula for the annual risk rating: Where AR = annual risk score # ¦ = number of ¦ DD = dangerous deficiencies MaD = major deficiencies MiD = minor deficiencies C = checks (technical roadside inspections or periodic and voluntary roadworthiness tests) The annual risk shall be used to assess the evolution of an undertaking over the years. The classification of undertakings (vehicles) based on the overall risk rating shall be performed in such a way that the following distribution within the listed undertakings (vehicles) is reached:  < 30 % low risk  30-80 % medium risk  > 80 % high risk. ANNEX II SCOPE OF TECHNICAL ROADSIDE INSPECTION 1. INSPECTION AREAS (0) Identification of the vehicle; (1) Braking equipment; (2) Steering; (3) Visibility; (4) Lighting equipment and parts of electrical system; (5) Axles, wheels, tyres, suspension; (6) Chassis and chassis attachments; (7) Other equipment; (8) Nuisance; (9) Supplementary tests for passenger-carrying vehicles of categories M2 and M3. 2. INSPECTION REQUIREMENTS Items that may only be checked by the use of equipment are marked with an E. Items that can only be checked to some extent without the use of equipment are marked with + (E). Where a method of inspection is indicated as visual, this means that, in addition to looking at the items concerned, the inspector shall also, if appropriate, handle them, evaluate their noise or use any other appropriate means of inspection not involving the use of equipment. Technical roadside inspections may cover items listed in Table 1, which includes the recommended testing methods that should be used. Nothing in this Annex shall prevent an inspector from using additional equipment where relevant, such as a hoist or a pit. The tests shall be carried out using techniques and equipment currently available, without the use of tools to dismantle or remove any part of the vehicle. The test may also include a verification as to whether the respective parts and components of the vehicle correspond to the safety and environmental requirements that were in force at the time of approval or, if applicable, at the time of retrofitting. Where the design of the vehicle does not allow the application of the test methods laid down in this Annex, the test shall be conducted in accordance with the recommended test methods accepted by the competent authorities. The Reasons for failure do not apply in cases where they refer to requirements which were not prescribed in the relevant vehicle approval legislation at the time of first registration or first entry into service, or in the retrofitting requirements. 3. CONTENTS AND METHODS OF TESTING, ASSESSMENT OF DEFICIENCIES OF VEHICLES The test shall cover those items that are considered necessary and relevant, taking into account in particular the safety of the brakes, tyres, wheels, chassis and nuisance, and the recommended methods listed in the following table. For each vehicle system and component subject to testing, the assessment of deficiencies shall be carried out in accordance with the criteria set out in that table, on a case-by-case basis. Deficiencies not listed in this Annex shall be assessed in terms of the risks that they pose to road safety. Item Method Reasons for failure Assessment of deficiencies Minor Major Dangerous 0. IDENTIFICATION OF THE VEHICLE 0.1. Registration number plates (if needed by requirements 1) Visual inspection (a) Number plate(s) missing or so insecurely fixed that it is (they are) likely to fall off. X (b) Inscription missing or illegible. X (c) Not in accordance with vehicle documents or records. X 0.2. Vehicle identification/chassis/serial number Visual inspection (a) Missing or can not be found. X (b) Incomplete, illegible, obviously falsified, or does not match the vehicle documents. X (c) Illegible vehicle documents or clerical inaccuracies. X 1. BRAKING EQUIPMENT 1.1. Mechanical condition and operation 1.1.1. Service brake pedal/hand lever pivot Visual inspection of the components while the braking system is operated Note: Vehicles with power-assisted braking systems should be inspected with the engine switched off. (a) Pivot too tight. X (b) Excessive wear or play. X 1.1.2. Pedal/hand lever condition and travel of the brake operating device Visual inspection of the components while the braking system is operated Note: Vehicles with power-assisted braking systems should be inspected with the engine switched off. (a) Excessive or insufficient reserve travel. X Brake cannot be fully applied or is blocked X (b) Brake control not releasing correctly. X Its functionality is affected X (c) Anti-slip provision on brake pedal missing, loose or worn smooth. X 1.1.3. Vacuum pump or compressor and reservoirs Visual inspection of the components at normal working pressure. Check time required for vacuum or air pressure to reach safe working value and function of warning device, multi-circuit protection valve and pressure relief valve. (a) Insufficient pressure/vacuum to give assistance for at least four brake applications after the warning device has operated (or gauge shows an unsafe reading). X at least two brake applications after the warning device has operated (or gauge shows an unsafe reading). X (b) Time taken to build up air pressure/vacuum to safe working value is too long according to the requirements 1. X (c) Multi-circuit protection valve or pressure relief valve not working. X (d) Air leak causing a noticeable drop in pressure or audible air leaks. X (e) External damage likely to affect the function of the braking system. X Secondary braking performance not met. X 1.1.4. Low pressure warning gauge or indicator Functional check Malfunctioning or defective gauge or indicator. X Low pressure not identifiable. X 1.1.5. Hand operated brake control valve Visual inspection of the components while the braking system is operated (a) Control cracked, damaged or excessively worn. X (b) Control insecure on valve or valve insecure. X (c) Loose connections or leaks in system. X (d) Unsatisfactory operation. X 1.1.6. Parking brake activator, lever control, parking brake ratchet, electronic parking brake Visual inspection of the components while the braking system is operated (a) Ratchet not holding correctly. X (b) Wear at lever pivot or in ratchet mechanism. X Excessive wear X (c) Excessive movement of lever indicating incorrect adjustment. X (d) Activator missing, damaged or inoperative. X (e) Incorrect functioning, warning indicator shows malfunction. X 1.1.7. Braking valves (foot valves, unloaders, governors) Visual inspection of the components while the braking system is operated (a) Valve damaged or excessive air leak. X Its functionality is affected. X (b) Excessive oil discharge from compressor. X (c) Valve insecure or inadequately mounted. X (d) Hydraulic fluid discharge or leak. X Its functionality is affected. X 1.1.8. Couplings for trailer brakes (electrical and pneumatic) Disconnect and reconnect braking system coupling between towing vehicle and trailer (a) Tap or self sealing valve defective. X Its functionality is affected. X (b) Tap or valve insecure or inadequately mounted. X Its functionality is affected. X (c) Excessive leaks. X Its functionality is affected. X (d) Not functioning correctly. X Operation of brake affected. X 1.1.9. Energy storage reservoir/pressure tank Visual inspection (a) Tank slightly damaged or slightly corroded. X Tank heavily damaged, corroded or leaking. X (b) Drain device inoperative. X (c) Tank insecure or inadequately mounted. X 1.1.10. Brake servo units, master cylinder (hydraulic systems) Visual inspection of the components while the braking system is operated, if possible (a) Defective or ineffective servo unit. X If it is not operating. X (b) Master cylinder defective but brake still operating. X Master cylinder defective or leaking. X (c) Master cylinder insecure but brake still operating. X Master cylinder insecure. X (d) Insufficient brake fluid below MIN mark. X Brake fluid significantly below MIN mark. X No brake fluid visible. X (e) Master cylinder reservoir cap missing. X (f) Brake fluid warning light illuminated or defective. X (g) Incorrect functioning of brake fluid level warning device. X 1.1.11. Rigid brake pipes Visual inspection of the components while the braking system is operated, if possible (a) Imminent risk of failure or fracture. X (b) Pipes or connections leaking (air brake systems). X Pipes or connection leaking (hydraulic brake systems). X (c) Pipes damaged or excessively corroded. X Affecting the functioning of the brakes on account of blocking or imminent risk of leaking. X (d) Pipes misplaced. X Risk of damage. X 1.1.12. Flexible brake hoses Visual inspection of the components while the braking system is operated, if possible. (a) Imminent risk of failure or fracture. X (b) Hoses damaged, chafing, twisted or too short. X Hoses damaged or chafing. X (c) Hoses or connections leaking (air brake systems). X Hoses or connections leaking (hydraulic brake systems). X (d) Hoses bulging under pressure. X Cord impaired. X (e) Hoses porous. X 1.1.13. Brake linings and pads Visual inspection (a) Lining or pad excessively worn. (minimum mark reached). X Lining or pad excessively worn. (minimum mark not visible). X (b) Lining or pad contaminated (oil, grease etc.). X Brake performance affected. X (c) Lining or pad missing or wrongly mounted. X 1.1.14. Brake drums, brake discs Visual inspection (a) Drum or disc worn. X Drum or disc excessively scored, cracked, insecure or fractured X (b) Drum or disc contaminated (oil, grease, etc.). X Braking performance severely affected. X (c) Drum or disc missing. X (d) Back plate insecure. X 1.1.15. Brake cables, rods, levers, linkages Visual inspection of the components while the braking system is operated, if possible (a) Cable damaged or knotted. X Braking performance affected. X (b) Component excessively worn or corroded. X Braking performance affected. X (c) Cable, rod or joint insecure. X (d) Cable guide defective. X (e) Restriction to free movement of the braking system. X (f) Abnormal movement of the levers/linkage indicating maladjustment or excessive wear. X 1.1.16. Brake actuators (including spring brakes or hydraulic cylinders) Visual inspection of the components while the braking system is operated, if possible. (a) Actuator cracked or damaged. X Braking performance affected. X (b) Actuator leaking. X Braking performance affected. X (c) Actuator insecure or inadequately mounted. X Braking performance affected. X (d) Actuator excessively corroded. X Likely to crack. X (e) Insufficient or excessive travel of operating piston or diaphragm mechanism. X Braking performance affected (lack of reserve movement). X (f) Dust cover damaged. X Dust cover missing or excessively damaged. X 1.1.17. Load sensing valve Visual inspection of the components while the braking system is operated, if possible. (a) Defective linkage. X (b) Linkage incorrectly adjusted. X (c) Valve seized or inoperative (ABS functioning). X Valve seized or inoperative X (d) Valve missing. (if required). X (e) Missing data plate. X (f) Data illegible or not in accordance with requirements 1. X 1.1.18. Slack adjusters and indicators Visual inspection (a) Adjuster damaged, seized or having abnormal movement, excessive wear or incorrect adjustment. X (b) Adjuster defective. X (c) Incorrectly installed or replaced. X 1.1.19. Endurance braking system (where fitted or required) Visual inspection (a) Insecure connectors or mountings. X Its functionality is affected. X (b) System obviously defective or missing. X 1.1.20. Automatic operation of trailer brakes Disconnect brake coupling between towing vehicle and trailer Trailer brake does not apply automatically when coupling disconnected. X 1.1.21. Complete braking system Visual inspection (a) Other system devices (e.g. anti-freeze pump, air dryer, etc.) damaged externally or excessively corroded in a way that adversely affects the braking system. X Braking performance affected. X (b) Leakage of air or anti-freeze. X System functionality affected. X (c) Any component insecure or inadequately mounted. X (d) Unsafe modification to any component 3. X Braking performance affected. X 1.1.22. Test connections (where fitted or required) Visual inspection Missing. X 1.1.23. Overrun brake Visual inspection and by operation Insufficient efficiency. X 1.2. Service braking performance and efficiency 1.2.1. Performance (E) During a test on a brake tester, apply the brakes progressively up to maximum effort. (a) Inadequate braking effort on one or more wheels. X No braking effort on one or more wheels. X (b) Braking effort from any wheel is less than 70 % of the maximum effort recorded from the other wheel on the same axle. Or, in the case of testing on the road, the vehicle deviates excessively from a straight line. X Braking effort from any wheel is less than 50 % of the maximum effort recorded from the other wheel on the same axle in the case of steered axles. X (c) No gradual variation in brake effort (grabbing). X (d) Abnormal lag in brake operation of any wheel. X (e) Excessive fluctuation of brake force during each complete wheel revolution. X 1.2.2. Efficiency (E) Test with a brake tester at the presented weight or, if one cannot be used for technical reasons, by a road test using a deceleration recording instrument (1). Does not give at least the minimum figure as follows (2): Categories M1, M2 and M3: 50 % (3) X Category N1: 45 % Categories N2 and N3: 43 % (4) Categories O3 and O4: 40 % (5) Less than 50 % of the above values reached X 1.3. Secondary (emergency) braking performance and efficiency (if met by separate system) 1.3.1. Performance (E) If the secondary braking system is separate from the service braking system, use the method specified in 1.2.1. (a) Inadequate braking effort on one or more wheels. X No braking effort on one or more wheels. X (b) Braking effort from any wheel is less than 70 % of maximum effort recorded from another wheel on the same axle specified. Or, in the case of testing on the road, the vehicle deviates excessively from a straight line. X Braking effort from any wheel is less than 50 % of the maximum effort recorded from the other wheel on the same axle in the case of steered axles. X (c) No gradual variation in brake effort (grabbing). X 1.3.2. Efficiency (E) If the secondary braking system is separate from the service braking system, use the method specified in 1.2.2. Braking effort less than 50 % (6) of the required service brake performance defined in Section 1.2.2 in relation to the maximum authorized mass. X Less than 50 % of the above braking effort values reached in relation to the vehicle mass during testing. X 1.4. Parking braking performance and efficiency 1.4.1. Performance (E) Apply the brake during a test on a brake tester Brake inoperative on one side or, in the case of testing on the road, the vehicle deviates excessively from a straight line. X Less than 50 % of the braking effort values as referred to in point 1.4.2 reached in relation to the vehicle mass during testing X 1.4.2. Efficiency (E) Test with a brake tester. If not possible, then by a road test using an indicating or deceleration recording instrument Does not give, for all vehicles, a braking ratio of at least 16 % in relation to the maximum authorised mass, or, for motor vehicles, of at least 12 % in relation to the maximum authorised combination mass of the vehicle, whichever is the greater. X Less than 50 % of the above braking ratio values reached in relation to the vehicle mass during testing. X 1.5. Endurance braking system performance Visual inspection and, where possible test whether the system functions (a) No gradual variation of efficiency (not applicable to exhaust brake systems). X (b) System not functioning. X 1.6. Anti-lock braking system (ABS) Visual inspection and inspection of warning device and/or using electronic vehicle interface (a) Warning device malfunctioning. X (b) Warning device shows system malfunction. X (c) Wheel speed sensors missing or damaged. X (d) Wirings damaged. X (e) Other components missing or damaged. X (f) System indicates failure via the electronic vehicle interface. X 1.7. Electronic brake system (EBS) Visual inspection and inspection of warning device and/or using electronic vehicle interface (a) Warning device malfunctioning. X (b) Warning device shows system malfunction. X (c) System indicates failure via the electronic vehicle interface. X (d) Connector between towing vehicle and trailer incompatible or missing. X 1.8. Brake fluid Visual inspection Brake fluid contaminated or sedimented. X Imminent risk of failure. X 2. STEERING 2.1. Mechanical condition 2.1.1. Steering gear condition Visual inspection of the operation of the steering gear while the steering wheel is rotated (a) Sector shaft twisted or splines worn. X Affecting functionality. X (b) Excessive wear in sector shaft. X Affecting functionality. X (c) Excessive movement of sector shaft. X Affecting functionality. X (d) Leaking. X Formation of drops. X 2.1.2. Steering gear casing attachment Visual inspection of the attachment of gear casing to chassis while the steering wheel is rotated clockwise and anti-clockwise. (a) Steering gear casing not properly attached. X Attachments dangerously loose or relative movement to chassis/bodywork visible. X (b) Elongated fixing holes in chassis. X Attachments seriously affected. X (c) Missing or fractured fixing bolts. X Attachments seriously affected. X (d) Steering gear casing fractured. X Stability or attachment of casing affected. X 2.1.3. Steering linkage condition Visual inspection of steering components for wear, fractures and security while the steering wheel is rotated clock-wise and anti-clock-wise (a) Relative movement between components which should be fixed. X Excessive movement or likely to unlink. X (b) Excessive wear at joints. X A very serious risk of unlinking. X (c) Fractures or deformation of any component. X Affecting function. X (d) Absence of locking devices. X (e) Misalignment of components (e.g. track rod or drag link). X (f) Unsafe modification 3. X Affecting function. X (g) Dust cover damaged or deteriorated. X Dust cover missing or severely deteriorated. X 2.1.4. Steering linkage operation Visual inspection of steering components for wear, fractures and security while the steering wheel is rotated clockwise and anti-clockwise with the road wheels on the ground and the engine running (power steering). (a) Moving steering linkage fouling a fixed part of the chassis. X (b) Steering stops not operating or missing. X 2.1.5. Power steering Check steering system for leaks and hydraulic fluid reservoir level (if visible). With the road wheels on ground and with the engine running, check that the power steering system is operating (a) Fluid leak. X (b) Insufficient fluid (below MIN mark). X Insufficient reservoir. X (c) Mechanism not working. X Steering affected. X (d) Mechanism fractured or insecure. X Steering affected. X (e) Misalignment or fouling of components. X Steering affected. X (f) Unsafe modification 3. X Steering affected. X (g) Cables/hoses damaged, excessively corroded. X Steering affected. X 2.2. Steering wheel, column and handle bar 2.2.1. Steering wheel condition With the road wheels on the ground, push and pull the steering wheel in line with column, push steering wheel in various directions at right angles to the column. Visual inspection of play, and condition of flexible couplings or universal joints (a) Relative movement between steering wheel and column indicating looseness. X Very serious risk of unlinking. X (b) Absence of retaining device on steering wheel hub. X Very serious risk of unlinking. X (c) Fracture or looseness of steering wheel hub, rim or spokes. X Very serious risk of unlinking. X (d) Unsafe modification 3. X 2.2.2. Steering column and steering dampers Push and pull the steering wheel in line with column, push steering wheel in various directions at right angles to the column. Visual inspection of play, and condition of flexible couplings or universal joints. (a) Excessive movement of centre of steering wheel up or down. X (b) Excessive movement of top of column radially from axis of column. X (c) Deteriorated flexible coupling. X (d) Attachment defective. X Very serious risk of unlinking. X (e) Unsafe modification 3 X 2.3. Steering play With the engine running, for vehicles with power steering and with the road wheels in the straight-ahead position, lightly turn the steering wheel clockwise and anti-clockwise as far as possible without moving the road wheels. Visual inspection of free movement. Free play in steering excessive (for example, movement of a point on the rim exceeding one fifth of the diameter of the steering wheel) or not in accordance with the requirements 1. X Safe steering affected. X 2.4. Wheel alignment (X) 2 Visual inspection Obvious misalignment X Straight-on driving affected; directional stability impaired. X 2.5. Trailer steered axle turntable Visual inspection or using a specially adapted wheel play detector (a) Component slightly damaged. X Component heavily damaged or cracked. X (b) Excessive play. X Straight-on driving affected; directional stability impaired. X (c) Attachment defective. X Attachment seriously affected. X 2.6. Electronic Power Steering (EPS) Visual inspection and consistency check between the angle of the steering wheel and the angle of the wheels when switching on/off the engine, and/or using the electronic vehicle interface. (a) EPS malfunction indicator lamp (MIL) indicates any kind of failure of the system. X (b) Power assistance not working. X (c) System indicates failure via the electronic vehicle interface. X 3. VISIBILITY 3.1. Field of vision Visual inspection from driving seat Obstruction within drivers field of view that materially affects his view in front or to the sides (outside cleaning area of windscreen wipers). X Inside cleaning area of windscreen wipers affected or outer mirrors not visible. X 3.2. Condition of glass Visual inspection (a) Cracked or discoloured glass or transparent panel (if permitted). (outside cleaning area of windscreen wipers) X Inside cleaning area of windscreen wipers affected or outer mirrors not visible X (b) Glass or transparent panel (including reflecting or tinted film) that does not comply with specifications in the requirements 1 (outside cleaning area of windscreen wipers). X Inside cleaning area of windscreen wipers affected or outer mirrors not visible. X (c) Glass or transparent panel in unacceptable condition. X Visibility through inside cleaning area of windscreen wipers heavily affected. X 3.3. Rear-view mirrors or devices Visual inspection (a) Mirror or device missing or not fitted according to the requirements 1 (at least two rear-view devices available). X Fewer than two rear-view devices available. X (b) Mirror or device slightly damaged or loose. X Mirror or device inoperative, heavily damaged, loose or insecure. X (c) Necessary field of vision not covered. X 3.4. Windscreen wipers Visual inspection and by operation (a) Wipers not operating or missing. X (b) Wiper blade defective. X Wiper blade missing or obviously defective. X 3.5. Windscreen washers Visual inspection and by operation Washers not operating adequately (lack of washing fluid but pump operating or water-jet misaligned). X Washers not operating. X 3.6. Demisting system (X) 2 Visual inspection and by operation System inoperative or obviously defective. X 4. LAMPS, REFLECTORS AND ELECTRICAL EQUIPMENT 4.1. Headlamps 4.1.1. Condition and operation Visual inspection and by operation (a) Defective or missing light/light source (multiple light/light sources; in the case of LED, less than 1/3 not functioning). X Single light/light sources; in the case of LED, seriously affected visibility. X (b) Slightly defective projection system (reflector and lens). X Heavily defective or missing projection system (reflector and lens). X (c) Lamp not securely attached. X 4.1.2. Alignment Visual inspection and by operation (a) Headlamp grossly misaligned. X (b) Light source incorrectly fitted. 4.1.3. Switching Visual inspection and by operation (a) Switch does not operate in accordance with the requirements 1 (number of headlamps illuminated at the same time). X Maximum permitted light brightness to the front exceeded. X (b) Function of control device impaired. X 4.1.4. Compliance with requirements 1. Visual inspection and by operation (a) Lamp, emitted colour, position, brightness or marking not in accordance with the requirements 1. X (b) Products on lens or light source which obviously reduce light brightness or change emitted colour. X (c) Light source and lamp not compatible. X 4.1.5. Levelling devices (where mandatory) Visual inspection and by operation if possible (a) Device not operating. X (b) Manual device cannot be operated from drivers seat. X 4.1.6. Headlamp cleaning device (where mandatory) Visual inspection and by operation if possible Device not operating. X In the case of gas-discharging lamps. X 4.2. Front and rear position lamps, side marker lamps, end outline marker lamps and daytime running lamps 4.2.1. Condition and operation Visual inspection and by operation (a) Defective light source. X (b) Defective lens. X (c) Lamp not securely attached. X Very serious risk of falling off. X 4.2.2. Switching Visual inspection and by operation (a) Switch does not operate in accordance with the requirements 1. X Rear position lamps and side marker lamps can be switched off when headlamps are on. X (b) Function of control device impaired. X 4.2.3. Compliance with requirements 1 Visual inspection and by operation (a) Lamp, emitted colour, position brightness or marking not in accordance with the requirements 1. X Red light to the front or white light to the rear; heavily reduced light brightness. X (b) Products on lens or light source which reduce light brightness or change emitted colour. X Red light to the front or white light to the rear; heavily reduced light brightness. X 4.3. Stop Lamps 4.3.1. Condition and operation Visual inspection and by operation (a) Defective light source (multiple light source, in the case of LED less than 1/3 not functioning). X Single light sources; in the case of LED less than 2/3 functioning. X All light sources not functioning. X (b) Slightly defective lens (no influence on emitted light). X Heavily defective lens (emitted light affected). X (c) Lamp not securely attached. X Very serious risk of falling off, X 4.3.2. Switching Visual inspection and by operation (a) Switch does not operate in accordance with the requirements 1. X Delayed operation. X No operation at all. X (b) Function of control device impaired. X 4.3.3. Compliance with requirements 1. Visual inspection and by operation Lamp, emitted colour, position, brightness or marking not in accordance with the requirements 1. X White light to the rear; heavily reduced light brightness. X 4.4. Direction indicator and hazard warning lamps 4.4.1. Condition and operation Visual inspection and by operation (a) Defective light source (multiple light source; in the case of LED less than 1/3 not functioning). X Single light sources; in the case of LED less than 2/3 functioning. X (b) Slightly defective lens (no influence on emitted light). X Heavily defective lens (emitted light affected). X (c) Lamp not securely attached. X Very serious risk of falling off. X 4.4.2. Switching Visual inspection and by operation Switch does not operate in accordance with the requirements 1. X No operation at all. X 4.4.3. Compliance with requirements 1. Visual inspection and by operation Lamp, emitted colour, position, brightness or marking not in accordance with the requirements 1. X 4.4.4. Flashing frequency Visual inspection and by operation Rate of flashing not in accordance with the requirements 1. (frequency more than 25 % deviating). X 4.5. Front and rear fog lamps 4.5.1. Condition and operation Visual inspection and by operation (a) Defective light source (multiple light source; in the case of LED less than 1/3 not functioning). X Single light sources; in the case of LED less than 2/3 functioning. X (b) Slightly defective lens (no influence on emitted light). X Heavily defective lens (emitted light affected). X (c) Lamp not securely attached. X Very serious risk of falling off or dazzling oncoming traffic. X 4.5.2. Alignment (X) 2 Visual inspection and by operation Front fog lamp out of horizontal alignment when the light pattern has cut-off line (cut-off line too low). X Cut-off line above that for dipped beam headlamps. X 4.5.3. Switching Visual inspection and by operation Switch does not operate in accordance with the requirements 1. X Not operative. X 4.5.4. Compliance with requirements 1. Visual inspection and by operation (a) Lamp, emitted colour, position, brightness or marking not in accordance with the requirements 1. X (b) System does not operate in accordance with the requirements 1. X 4.6. Reversing lamps 4.6.1. Condition and operation Visual inspection and by operation (a) Defective light source. X (b) Defective lens. X (c) Lamp not securely attached. X Very serious risk of falling off. X 4.6.2. Compliance with requirements 1 Visual inspection and by operation (a) Lamp, emitted colour, position, brightness or marking not in accordance with the requirements 1. X (b) System does not operate in accordance with the requirements 1. X 4.6.3. Switching Visual inspection and by operation Switch does not operate in accordance with the requirements 1. X Reversing lamp can be switched on with gear not in reverse position. X 4.7. Rear registration plate lamp 4.7.1. Condition and operation Visual inspection and by operation (a) Lamp throwing direct or white light to the rear. X (b) Defective light source (multiple light source). X Defective light source (single light source). X (c) Lamp not securely attached. X Very serious risk of falling off. X 4.7.2. Compliance with requirements 1 Visual inspection and by operation System does not operate in accordance with the requirements 1. X 4.8. Retro-reflectors, conspicuity (retro reflecting) markings and rear marking plates 4.8.1. Condition Visual inspection (a) Reflecting equipment defective or damaged. X Reflecting affected. X (b) Reflector not securely attached. X Likely to fall off. X 4.8.2. Compliance with requirements 1 Visual inspection Device, reflected colour or position not in accordance with the requirements 1. X Missing or reflecting red colour to the front or white colour to the rear. X 4.9. Tell-tales mandatory for lighting equipment 4.9.1. Condition and operation Visual inspection and by operation Not operating. X Not operating for main beam headlamp or rear fog lamp. X 4.9.2. Compliance with requirements 1 Visual inspection and by operation Not in accordance with the requirements 1. X 4.10. Electrical connections between towing vehicle and trailer or semi-trailer Visual inspection: if possible examine the electrical continuity of the connection (a) Fixed components not securely attached. X Loose socket. X (b) Damaged or deteriorated insulation. X Likely to cause a short-circuit fault. X (c) Trailer or towing vehicle electrical connections not functioning correctly. X Trailer brake lights not working at all. X 4.11. Electrical wiring Visual inspection including inside the engine compartment (if applicable) (a) Wiring insecure or not adequately secured. X Fixings loose, touching sharp edges, connectors likely to be disconnected. X Wiring likely to touch hot parts, rotating parts or ground, connectors disconnected (relevant parts for braking, steering). X (b) Wiring slightly deteriorated. X Wiring heavily deteriorated. X Wiring extreme deteriorated (relevant parts for braking, steering). X (c) Damaged or deteriorated insulation. X Likely to cause a short-circuit fault. X Imminent risk of fire, formation of sparks. X 4.12. Non-obligatory lamps and retro-reflectors (X) 2 Visual inspection and by operation (a) A lamp/retro-reflector fitted not in accordance with the requirements 1. X Emitting/reflecting red light to the front or white light to the rear. X (b) Lamp operation not in accordance with the requirements 1. X Number of headlights simultaneous operating exceeding permitted light brightness; emitting red light to the front or white light to the rear. X (c) Lamp/retro-reflector not securely attached. X Very serious risk of falling off. X 4.13. Battery(ies) Visual inspection (a) Insecure. X Not properly attached; likely to cause a short-circuit fault. X (b) Leaking. X Loss of hazardous substances. X (c) Defective switch (if required). X (d) Defective fuses (if required). X (e) Inappropriate ventilation (if required). X 5. AXLES, WHEELS, TYRES AND SUSPENSION 5.1. Axles 5.1.1. Axles (+ E) Visual inspection using wheel play detectors if available (a) Axle fractured or deformed. X (b) Insecure fixing to vehicle. X Stability impaired, functionality affected: extensive movement relative to its fixtures. X (c) Unsafe modification 3. X Stability impaired, functionality affected, insufficient clearance to other vehicle parts or to the ground. X 5.1.2. Stub axles (+ E) Visual inspection using wheel play detectors if available. Apply a vertical or lateral force to each wheel and note the amount of movement between the axle beam and stub axle (a) Stub axle fractured. X (b) Excessive wear in the swivel pin and/or bushes. X Likelihood of loosening; directional stability impaired. X (c) Excessive movement between stub axle and axle beam. X Likelihood of loosening; directional stability impaired. X (d) Stub axle pin loose in axle. X Likelihood of loosening; directional stability impaired. X 5.1.3. Wheel bearings (+ E) Visual inspection using. wheel play detectors if available. Rock the wheel or apply a lateral force to each wheel and note the amount of upward movement of the wheel relative to the stub axle. (a) Excessive play in a wheel bearing. X Directional stability impaired; danger of demolishment. X (b) Wheel bearing too tight, jammed. X Danger of overheating; danger of demolishment. X 5.2. Wheels and tyres 5.2.1. Road wheel hub Visual inspection (a) Any wheel nuts or studs missing or loose. X Missing fixing or loose to an extent which very seriously affects road safety. X (b) Hub worn or damaged. X Hub worn or damaged in such a way that secure fixing of wheels is affected. X 5.2.2. Wheels Visual inspection of both sides of each wheel with vehicle over a pit or on a hoist (a) Any fracture or welding defect. X (b) Tyre retaining rings not properly fitted. X Likely to come off. X (c) Wheel badly distorted or worn. X Secure fixing to hub affected; secure fixing of tyre affected. X (d) Wheel size, technical design, compatibility or type not in accordance with the requirements 1 and affecting road safety. X 5.2.3. Tyres Visual inspection of the entire tyre by rolling the vehicle backwards and forwards (a) Tyre size, load capacity, approval mark or speed rating category not in accordance with the requirements 1 and affecting road safety. X Insufficient load capacity or speed rating category for actual use; tyre touches other fixed vehicle parts impairing safe driving. X (b) Tyres on same axle or on twin wheels of different sizes. X (c) Tyres on same axle of different construction (radial/cross-ply). X (d) Any serious damage or cut to tyre. X Cord visible or damaged. X (e) Tyre tread wear indicator becomes exposed. X Tyre tread depth not in accordance with the requirements 1. X (f) Tyre rubbing against other components (flexible anti spray devices). X Tyre rubbing against other components (safe driving not impaired). X (g) Re-grooved tyres not in accordance with requirements 1. X Cord protection layer affected. X 5.3. Suspension system 5.3.1. Springs and stabilizer (+ E) Visual inspection using wheel play detectors if available (a) Insecure attachment of springs to chassis or axle. X Relative movement visible, fixings very seriously loose. X (b) A damaged or fractured spring component. X Main spring (-leaf), or additional leafs very seriously affected. X (c) Spring missing. X Main spring (-leaf), or additional leafs very seriously affected. X (d) Unsafe modification 3. X Insufficient clearance to other vehicle parts; spring system inoperative. X 5.3.2. Shock absorbers Visual inspection (a) Insecure attachment of shock absorbers to chassis or axle. X Shock absorber loose. X (b) Damaged shock absorber showing signs of severe leakage or malfunction. X (c) Shock absorber missing. X 5.3.3. Torque tubes, radius arms, wishbones and suspension arms (+ E) Visual inspection using wheel play detectors if available (a) Insecure attachment of component to chassis or axle. X Likelihood of loosening; directional stability impaired. X (b) A damaged or excessively corroded component. X Stability of component affected or component fractured. X (c) Unsafe modification 3. X Insufficient clearance to other vehicle parts; system inoperative. X 5.3.4. Suspension joints (+ E) Visual inspection using wheel play detectors if available (a) Excessive wear in swivel pin and/or bushes or at suspension joints. X Likelihood of loosening; directional stability impaired. X (b) Dust cover severely deteriorated. X Dust cover missing or fractured. X 5.3.5. Air Suspension Visual inspection (a) System inoperable. X (b) Any component damaged, modified or deteriorated in a way that would adversely affect the functioning of the system. X Functioning of system seriously affected. X (c) Audible system leakage. X (d) Unsafe modification. X 6. CHASSIS AND CHASSIS ATTACHMENTS 6.1. Chassis or frame and attachments 6.1.1. General condition Visual inspection (a) Slight fracture or deformation of any side or cross-member. X Serious fracture or deformation of any side or cross-member. X (b) Insecurity of strengthening plates or fastenings. X Majority of fastenings loose; insufficient strength of parts. X (c) Excessive corrosion which affects the rigidity of the assembly. X Insufficient strength of parts. X 6.1.2. Exhaust pipes and silencers Visual inspection (a) Insecure or leaking exhaust system. X (b) Fumes entering cab or passengers compartment. X Danger to health of persons on board. X 6.1.3. Fuel tank and pipes (including heating fuel tank and pipes) Visual inspection, use of leak detecting devices in the case of LPG/CNG/LNG systems (a) Insecure tank or pipes, creating particular risk of fire. X (b) Leaking fuel or missing or ineffective filler cap. X Risk of fire; excessive loss of hazardous material X (c) Chafed pipes. X Damaged pipes. X (d) Fuel stopcock (if required) not operating correctly. X (e) Fire risk due to:  leaking fuel;  fuel tank or exhaust not properly shielded;  engine compartment condition. X (f) LPG/CNG/LNG or hydrogen system not in accordance with requirements; any part of the system defective 1. X 6.1.4. Bumpers, lateral protection and rear underrun devices Visual inspection (a) Looseness or damage likely to cause injury when grazed or contacted. X Parts likely to fall off; functionality heavily affected. X (b) Device obviously not in compliance with the requirements 1. X 6.1.5. Spare wheel carrier (if fitted) Visual inspection (a) Carrier not in proper condition. X (b) Carrier fractured or insecure. X (c) A spare wheel not securely fixed in carrier. X Very serious risk of falling off. X 6.1.6. Mechanical coupling and towing device (+ E) Visual inspection for wear and correct operation with special attention to any safety device fitted and/or use of measuring gauge. (a) Component damaged, defective or cracked (if not in use). X Component damaged, defective or cracked (if in use) X (b) Excessive wear in a component. X Below wear limit. X (c) Attachment defective. X Any attachment loose with a very serious risk of falling off. X (d) Any safety device missing or not operating correctly. X (e) Any coupling indicator not working. X (f) Obstruct registration plate or any lamp (when not in use). X Registration plate not readable (when not in use). X (g) Unsafe modification 3 (secondary parts). X Unsafe modification 3 (primary parts). X (h) Coupling too weak or incompatible, or coupling device not in accordance with requirements. X 6.1.7. Transmission Visual inspection (a) Loose or missing securing bolts. X Loose or missing securing bolts to such an extent that road safety is seriously endangered. X (b) Excessive wear in transmission shaft bearings. X Very serious risk of loosening or cracking. X (c) Excessive wear in universal joints or transmission chains/belts. X Very serious risk of loosening or cracking. X (d) Deteriorated flexible couplings. X Very serious risk of loosening or cracking. X (e) A damaged or bent shaft. X (f) Bearing housing fractured or insecure. X Very serious risk of loosening or cracking. X (g) Dust cover severely deteriorated. X Dust cover missing or fractured. X (h) Illegal power-train modification. X 6.1.8. Engine mountings Visual inspection Deteriorated, obviously and severely damaged mountings X Loose or fractured mountings. X 6.1.9. Engine performance (X) 2 Visual inspection and/or using electronic interface (a) Control unit modified affecting safety and/or the environment. X (b) Engine modification affecting safety and/or the environment. X 6.2. Cab and bodywork 6.2.1. Condition Visual inspection (a) A loose or damaged panel or part likely to cause injury. X Likely to fall off. X (b) Insecure body pillar. X Stability impaired. X (c) Permitting entry of engine or exhaust fumes. X Danger to health of persons on board. X (d) Unsafe modification 3. X Insufficient clearance to rotating or moving parts and road. X 6.2.2. Mounting Visual inspection (a) Body or cab insecure. X Stability affected. X (b) Body/cab obviously not located squarely on chassis. X (c) Insecure or missing fixing of body/cab to chassis or cross-members and if symmetrical. X Insecure or missing fixing of body/cab to chassis or cross-members to such an extent that road safety is very seriously endangered. X (d) Excessive corrosion at fixing points on integral bodies. X Stability impaired. X 6.2.3. Doors and door catches Visual inspection (a) A door will not open or close properly. X (b) A door likely to open inadvertently or one that will not remain closed (sliding doors). X A door likely to open inadvertently or one that will not remain closed (turning doors). X (c) Door, hinges, catches or pillar deteriorated. X Door, hinges, catches or pillar missing or loose. X 6.2.4. Floor Visual inspection Floor insecure or badly deteriorated. X Insufficient stability. X 6.2.5. Drivers seat Visual inspection (a) Seat with defective structure. X Loose seat. X (b) Adjustment mechanism not functioning correctly. X Seat moving or backrest not fixable. X 6.2.6. Other seats Visual inspection (a) Seats in defective condition or insecure (secondary parts). X Seats in defective condition or insecure (main parts). X (b) Seats not fitted in accordance with requirements 1. X Permitted number of seats exceeded; positioning not in compliance with approval. X 6.2.7. Driving controls Visual inspection and by operation Any control necessary for the safe operation of the vehicle not functioning correctly. X Safe operation affected. X 6.2.8. Cab steps Visual inspection (a) Step or step rung insecure. X Insufficient stability. X (b) Step or rung in a condition likely to cause injury to users. X 6.2.9. Other interior and exterior fittings and equipment Visual inspection (a) Attachment of other fitting or equipment defective. X (b) Other fitting or equipment not in accordance with the requirements 1. X Parts fitted likely to cause injuries; safe operation affected. X (c) Leaking hydraulic equipment. X Extensive loss of hazardous material. X 6.2.10. Mudguards (wings), spray suppression devices Visual inspection (a) Missing, loose or badly corroded. X Likely to cause injuries; likely to fall off. X (b) Insufficient clearance to tyre/wheel (spray suppression). X Insufficient clearance to tyre/wheel (mudguards). X (c) Not in accordance with the requirements 1. X Insufficient coverage of tread. X 7. OTHER EQUIPMENT 7.1. Safety-belts/buckles and restraint systems 7.1.1. Security of safety-belts/buckles mounting Visual inspection (a) Anchorage point badly deteriorated. X Stability affected. X (b) Anchorage loose. X 7.1.2. Condition of safety-belts/buckles. Visual inspection and by operation (a) Mandatory safety-belt missing or not fitted. X (b) Safety-belt damaged. X Any cut or sign of overstretching. X (c) Safety-belt not in accordance with the requirements 1. X (d) Safety-belt buckle damaged or not functioning correctly. X (e) Safety-belt retractor damaged or not functioning correctly. X 7.1.3. Safety belt Load limiter Visual inspection, and/or using electronic interface (a) Load limiter obviously missing or not suitable with the vehicle. X (b) System indicates failure via the electronic vehicle interface. X 7.1.4. Safety belt Pre-tensioners Visual inspection, and/or using electronic interface (a) Pre-tensioner obviously missing or not suitable with the vehicle. X (b) System indicates failure via the electronic vehicle interface. X 7.1.5. Airbag Visual inspection, and/or using electronic interface (a) Airbags obviously missing or not suitable with the vehicle. X (b) System indicates failure via the electronic vehicle interface. X (c) Airbag obviously non-operative X 7.1.6. SRS Systems Visual inspection of MIL, and/or using electronic interface (a) SRS MIL indicates any kind of failure of the system X (b) System indicates failure via the electronic vehicle interface. X 7.2. Fire extinguisher (X) 2 Visual inspection (a) Missing. X (b) Not in accordance with the requirements 1. X If required (e.g. taxi, busses, coaches, etc.). X 7.3. Locks and anti-theft device Visual inspection and by operation (a) Device not functioning to prevent vehicle being driven. X (b) Defective. X Inadvertently locking or blocking. X 7.4. Warning triangle (if required) (X) 2 Visual inspection (a) Missing or incomplete. X (b) Not in accordance with the requirements 1. X 7.5. First aid kit. (if required) (X) 2 Visual inspection Missing, incomplete or not in accordance with the requirements 1. X 7.6. Wheel chocks (wedges) (if required) (X) 2 Visual inspection Missing or not in good condition; insufficient stability or dimension. X 7.7. Audible warning device Visual inspection and by operation (a) Not working properly. X Not working at all. X (b) Control insecure. X (c) Not in accordance with the requirements 1. X Emitted sound likely to be confused with official sirens. X 7.8. Speedometer Visual inspection or by operation during road test or by electronic means (a) Not fitted in accordance with the requirements 1. X Missing (if required). X (b) Operation impaired. X Not operational at all. X (c) Not capable of being sufficient illuminated. X Not capable of being illuminated at all. X 7.9. Tachograph (if fitted/required) Visual inspection (a) Not fitted in accordance with the requirements 1. X (b) Not operational. X (c) Defective or missing seals. X (d) Installation plaque missing, illegible or out of date. X (e) Obvious tampering or manipulation. X (f) Size of tyres not compatible with calibration parameters. X 7.10. Speed limitation device (if fitted/required) (+ E) Visual inspection and by operation if equipment available (a) Not fitted in accordance with the requirements 1. X (b) Obviously not operational. X (c) Incorrect set speed (if checked). X (d) Defective or missing seals. X (e) Plaque missing or illegible. X (f) Size of tyres not compatible with calibration parameters. X 7.11. Odometer if available (X) 2 Visual inspection, and/or using electronic interface (a) Obviously manipulated (fraud) to reduce or misrepresent the vehicles distance record. X (b) Obviously inoperative. X 7.12. Electronic Stability Control (ESC) if fitted/required (X) 2 Visual inspection, and/or using electronic interface (a) Wheel speed sensors missing or damaged. X (b) Wirings damaged. X (c) Other components missing or damaged. X (d) Switch damaged or not functioning correctly. X (e) ESC MIL indicates any kind of failure of the system. X (f) System indicates failure via the electronic vehicle interface. X 8. NUISANCE 8.1. Noise 8.1.1. Noise suppression system (+ E) Subjective evaluation (unless the inspector considers that the noise level may be borderline, in which case a measurement of noise emitted by stationary vehicle using a sound level meter may be conducted) (a) Noise levels in excess of those permitted in the requirements 1. X (b) Any part of the noise suppression system loose, damaged, incorrectly fitted, missing or obviously modified in a way that would adversely affect the noise levels. X Very serious risk of falling off. X 8.2. Exhaust emissions 8.2.1. Positive ignition engine emissions 8.2.1.1. Exhaust emissions control equipment Visual inspection (a) Emission control equipment fitted by the manufacturer absent, modified or obviously defective. X (b) Leaks which would affect emission measurements. X (c) MIL does not follow correct sequence. X 8.2.1.2. Gaseous emissions (E)  For vehicles up to emission classes Euro 5 and Euro V (7): measurement using an exhaust gas analyser in accordance with the requirements 1 or reading of OBD. Tailpipe testing shall be the default method of exhaust emission assessment. On the basis of an assessment of equivalence, and by taking into account the relevant type-approval legislation, Member States may authorise the use of OBD in accordance with the manufacturers recommendations and other requirements.  For vehicles as of emission classes Euro 6 and Euro VI (8): measurement using an exhaust gas analyser in accordance with the requirements 1 or reading of OBD in accordance with the manufacturers recommendations and other requirements 1. Measurements not applicable for two-stroke engines. Alternatively, measurement using remote sensing equipment and confirmed by standard test methods. (a) Either gaseous emissions exceed the specific levels given by the manufacturer. X (b) Or, if this information is not available, the CO emissions exceed, (i) for vehicles not controlled by an advanced emission control system,  4,5 %, or  3,5 % according to the date of first registration or use specified in requirements 1; (ii) for vehicles controlled by an advanced emission control system, at engine idle:  0,5 %,  at high idle: 0,3 %, or  at engine idle: 0,3 % (7),  at high idle: 0,2 %, according to the date of first registration or use specified in requirements 1. X (c) Lambda coefficient outside the range 1 ± 0,03 or not in accordance with the manufacturers specification. X (d) OBD readout indicating significant malfunction. X (e) Remote sensing measurement showing significant non-compliance. X 8.2.2. Compression ignition engine emissions 8.2.2.1. Exhaust emission control equipment Visual inspection (a) Emission control equipment fitted by the manufacturer absent or obviously defective. X (b) Leaks which would affect emission measurements. X (c) MIL does not follow correct sequence. X (d) Insufficient reagent, if applicable. X 8.2.2.2. Opacity Vehicles registered or put into service before 1 January 1980 are exempted from this requirement  For vehicles up to emission classes Euro 5 and Euro V (7): exhaust gas opacity to be measured during free acceleration (no load from idle up to cut-off speed) with gear lever in neutral and clutch engaged or reading of OBD. The tailpipe testing shall be the default method of exhaust emission assessment. On the basis of an assessment of equivalence, Member States may authorise the use of OBD in accordance with the manufacturers recommendations and other requirements.  For vehicles as of emission classes Euro 6 and Euro VI (9): exhaust gas opacity to be measured during free acceleration (no load from idle up to cut-off speed) with gear lever in neutral and clutch engaged or reading of OBD in accordance with the manufacturers recommendations and other requirements 1. (a) For vehicles registered or put into service for the first time after the date specified in requirements 1, opacity exceeds the level recorded on the manufacturers plate on the vehicle; X Vehicle preconditioning: 1. Vehicles may be tested without preconditioning although for safety reasons checks should be made that the engine is warm and in a satisfactory mechanical condition. (b) Where this information is not available or requirements 1 do not allow the use of reference values,  for naturally aspirated engines: 2,5 m 1,  for turbo-charged engines: 3,0 m 1, or, for vehicles identified in requirements 1 or first registered or put into service for the first time after the date specified in requirements 1: 1,5 m 1 (10) or 0,7 m 1 (8) X 2. Precondition requirements: (i) Engine shall be fully warm, for instance the engine oil temperature measured by a probe in the oil level dipstick tube to be at least 80 °C, or normal operating temperature if lower, or the engine block temperature measured by the level of infrared radiation to be at least an equivalent temperature. If, owing to the vehicle configuration, this measurement is impractical, the engines normal operating temperature may be established by other means, for example by the operation of the engine cooling fan. (ii) Exhaust system shall be purged by at least three free acceleration cycles or by an equivalent method. X Test procedure: 1. Engine and any turbocharger fitted to be at idle before the start of each free acceleration cycle. For heavy-duty diesels, this means waiting for at least 10 seconds after the release of the throttle. 2. To initiate each free acceleration cycle, the throttle pedal must be fully depressed quickly and continuously (in less than one second) but not violently, so as to obtain maximum delivery from the injection pump. 3. During each free acceleration cycle, the engine shall reach cut-off speed or, for vehicles with automatic transmissions, the speed specified by the manufacturer or, if this data is not available, then two thirds of the cut-off speed, before the throttle is released. This could be checked, for instance, by monitoring engine speed or by allowing a sufficient time to elapse between initial throttle depression and release, which in the case of vehicles of categories M2, M3, N2 and N3, should be at least two seconds. 4. Vehicles shall only be failed if the arithmetic means of at least the last three free acceleration cycles are in excess of the limit value. This may be calculated by ignoring any measurement that departs significantly from the measured mean, or the result of any other statistical calculation that takes account of the scattering of the measurements. Member States may limit the number of test cycles. 5. To avoid unnecessary testing, Member States may fail vehicles which have measured values significantly in excess of the limit values after fewer than three free acceleration cycles or after the purging cycles. Equally to avoid unnecessary testing, Member States may pass vehicles which have measured values significantly below the limits after fewer than three free acceleration cycles or after the purging cycles. Alternatively, measurement using remote sensing equipment and confirmed by standard test methods (c) Remote sensing measurement showing significant non-compliance. X 8.4. Other items related to the environment 8.4.1. Fluid leaks Any excessive fluid leak, other than water, likely to harm the environment or to pose a risk to the safety of other road users. X Steady formation of drops that constitutes a very serious risk. X 9. SUPPLEMENTARY TESTS FOR PASSENGER CARRYING VEHICLES OF CATEGORIES M2, M3 9.1. Doors 9.1.1. Entrance and exit doors Visual inspection and by operation (a) Defective operation. X (b) Deteriorated condition. X Likely to cause injuries. X (c) Defective emergency control. X (d) Remote control of doors or warning devices defective. X 9.1.2. Emergency exits Visual inspection and by operation (where appropriate) (a) Defective operation. X (b) Emergency exits signs illegible. X Emergency exits signs missing. X (c) Missing hammer to break glass. X (d) Access blocked. X 9.2. Demisting and defrosting system (X) 2 Visual inspection and by operation (a) Not operating correctly. X Affecting safe operation of the vehicle. X (b) Emission of toxic or exhaust gases into drivers or passenger compartment. X Danger to health of persons on board. X (c) Defective defrosting (if compulsory). X 9.3. Ventilation and heating system (X) 2 Visual inspection and by operation (a) Defective operation. X Risk to health of persons on board. X (b) Emission of toxic or exhaust gases into drivers or passenger compartment. X Danger to health of persons on board. X 9.4. Seats 9.4.1. Passenger seats (including seats for accompanying personnel and child restraint systems when applicable) Visual inspection Folding seats (if allowed) not working automatically. X Blocking an emergency exit. X 9.4.2. Drivers seat (additional requirements) Visual inspection (a) Defective special devices such as anti-glare shield. X Field of vision impaired. X (b) Protection for driver insecure. X Likely to cause injuries. X 9.5. Interior lighting and destination devices (X) 2 Visual inspection and by operation Device defective. X Not operational at all. X 9.6. Gangways, standing areas Visual inspection (a) Insecure floor. X Stability affected. X (b) Defective rails or grab handles. X Insecure or un-useable. X 9.7. Stairs and steps Visual inspection and by operation (where appropriate) (a) Deteriorated condition. X Damaged condition. X Stability affected. X (b) Retractable steps not operating correctly. X 9.8. Passenger communication system (X) 2 Visual inspection and by operation. Defective system. X Not operational at all. X 9.9. Notices (X) 2 Visual inspection (a) Missing, erroneous or illegible notice. X False information. X 9.10. Requirements regarding the transportation of children (X) 2 9.10.1. Doors Visual inspection Protection of doors not in accordance with the requirements 1. regarding this form of transport. X 9.10.2. Signalling and special equipment Visual inspection Signalling or special equipment absent. X 9.11. Requirements regarding the transportation of persons with reduced mobility(X) 2 9.11.1. Doors, ramps and lifts Visual inspection and operation (a) Defective operation. X Safe operation affected. X (b) Deteriorated condition. X Stability affected; likely to cause injuries. X (c) Defective control(s). X Safe operation affected. X (d) Defective warning device(s). X Not operating at all. X 9.11.2. Wheelchair restraint system Visual inspection and by operation if appropriate (a) Defective operation. X Safe operation affected. X (b) Deteriorated condition. X Stability affected; likely to cause injuries. X (c) Defective control(s). X Safe operation affected. X 9.11.3. Signalling and special equipment Visual inspection Signalling or special equipment absent. X (1) The brake percentage efficiency is calculated by dividing the total brake effort achieved when the brake is applied by the vehicle weight or, in the case of a semi-trailer, the sum of the axle loads and then multiplying the result by 100. (2) The vehicle categories which are outside the scope of this Directive are included for guidance. (3) 48 % for vehicles not fitted with ABS or type approved before 1 October 1991. (4) 45 % for vehicles registered after 1988 or from the date specified in requirements, whichever is the later. (5) 43 % for semi-trailers and draw-bar trailers registered after 1988 or from the date in requirements, whichever is the later. (6) 2,2 m/s2 for N1, N2 and N3 vehicles. (7) Type-approved in accordance with Directive 70/220/EEC, Regulation (EC) No 715/2007, Annex I, Table 1 (Euro 5), Directive 88/77/EEC and Directive 2005/55/EC. (8) Type-approved in accordance with Regulation (EC) No 715/2007, Annex I, Table 2 (Euro 6) and Regulation (EC) No 595/2009 (Euro VI). (9) Type approved according to Regulation (EC) No 715/2007 Annex I Table 2 (Euro 6) and Regulation (EC) No 595/2009 (Euro VI). (10) Type-approved in accordance with limits in row B, Section 5.3.1.4 of Annex I to Directive 70/220/EEC; row B1, B2 or C, Section 6.2.1 of Annex I to Directive 88/77/EEC or first registered or put into service after 1 July 2008. NOTES: 1 Requirements are laid down by type-approval at the date of approval, first registration or first entry into service, as well as by retrofitting obligations or by national legislation in the country of registration. These reasons for failure apply only when compliance with requirements has been checked. 2 (X) identifies items which relate to the condition of the vehicle and its suitability for use on the road but which are not considered essential in a roadworthiness test. 3 Unsafe modification means a modification that adversely affects the road safety of the vehicle or has a disproportionately adverse effect on the environment. E For testing of this item, equipment is required. ANNEX III I. Principles of cargo securing 1. Cargo securing shall withstand the following forces resulting from accelerations/decelerations of the vehicle:  in driving direction: 0,8 times the weight of the cargo and  in lateral direction: 0,5 times the weight of the cargo and  against driving direction: 0,5 times the weight of the cargo,  and in general must prevent tilting or tipping of cargo. 2. The distribution of cargo shall take into account the maximum authorised axle loads as well as the necessary minimum axle loads within the limits of the maximum authorised mass of the vehicle, in line with the legal provisions on weights and dimensions of vehicles. 3. During the securing of cargo, the applicable requirements regarding the strength of certain vehicle components, such as the headboard, sideboard, endbords, stanchions or lashing points, shall be taken into account when those components are used for the cargo securing. 4. For the securing of cargo, one or more or a combination of the following restraining methods may be used:  locking;  blocking (local/overall);  direct lashing;  top-over lashing. 5. Applicable standards: Standard Subject  EN 12195-1 Calculation of lashing forces  EN 12640 Lashing points  EN 12642 Strength of vehicle body structure  EN 12195-2 Web lashings made from man-made fibres  EN 12195-3 Lashing chains  EN 12195-4 Lashing steel wire ropes  ISO 1161, ISO 1496 ISO container  EN 283 Swap bodies  EN 12641 Tarpaulins  EUMOS 40511 Poles  Stanchions  EUMOS 40509 Transport Packaging II. Inspection of the Securing of Cargo 1. Classification of deficiencies Deficiencies shall be classified in one of the following deficiency groups:  Minor deficiency: a minor deficiency exists when the load has been properly secured but a safety advice might be appropriate.  Major deficiency: a major deficiency exists when the load has not been sufficiently secured and a significant shifting or overturning of the load or parts thereof is possible.  Dangerous deficiency: a dangerous deficiency exists when traffic safety is directly endangered due to a risk of loss of cargo or parts thereof or a hazard deriving directly from the cargo or an immediate endangering of persons Where several deficiencies are present, the transport is classified in the highest deficiency group. If, in the event that there are several deficiencies, as the effects based on the combination of those deficiencies are expected to reinforce one another, the transport shall be classified in the next higher deficiency level. 2. Methods of inspection The method of inspection is a visual assessment of the proper use of appropriate measures in the amount necessary to secure cargo and/or measurement of tension forces, calculation of securing efficiency and checking of certificates where appropriate. 3. Assessment of deficiencies Table 1 sets out rules that may be applied during a cargo securing inspection to determine whether the condition of the transport is acceptable. The categorisation of the deficiencies shall be determined on the basis of the classifications set out in Section 1 of this chapter, on a case-by-case basis. The values stated in Table 1 are of an indicative nature and should be seen as a guideline for determining the category of a given deficiency in light of the specific circumstances  depending in particular on the nature of the cargo and the discretion of the inspector. In the case of a transport falling within the scope of Council Directive 95/50/EC (1), more specific requirements may apply. Table 1 Item Deficiencies Deficiencies assessment Minor Major Dangerous A Transport packaging does not allow proper load securing. At discretion of inspector B One or more load units are not properly positioned. At discretion of inspector C The vehicle is not suitable for the loaded cargo (deficiency other than those listed under item 10). At discretion of inspector D Obvious defects of the vehicle superstructure (deficiency other than those listed under item 10). At discretion of inspector 10 Suitability of the vehicle 10.1. Front wall (if used for the securing of cargo) 10.1.1. Part-weakening rust damage or deformations x Part cracked risking the integrity of the cargo compartment x 10.1.2. Insufficient strength (certificate or label if applicable) x Insufficient height relevant to cargo carried x 10.2. Board walls (if used for the securing of cargo) 10.2.1. Part-weakening rust damage, deformations, insufficient condition of hinges or catches x Part cracked; hinges or catches missing or inoperative x 10.2.2. Stayer insufficient strength (certificate or label if applicable) x Insufficient height relevant to cargo carried x 10.2.3. Board wall planks, insufficient condition x Part cracked x 10.3. Rear wall (if used for the securing of cargo) 10.3.1. Part-weakening rust damage, deformations, insufficient condition of hinges or catches x Part cracked; hinges or catches missing or inoperative x 10.3.2. Insufficient strength (certificate or label if applicable) x Insufficient height relevant to cargo carried x 10.4. Stanchions (if used for the securing of cargo) 10.4.1. Part-weakening rust damage, deformations or insufficient attachment to vehicle x Part cracked; attachment to vehicle instable x 10.4.2. Insufficient strength or design x Insufficient height relevant to cargo carried x 10.5. Lashing points (if used for the securing of cargo) 10.5.1. Insufficient condition or design x Not capable of bearing required lashing forces x 10.5.2. Insufficient number x Insufficient number for bearing required lashing forces x 10.6. Required special structures (if used for the securing of cargo) 10.6.1. Insufficient condition, damaged x Part cracked; not able to bear restraint forces x 10.6.2. Not suitable for transported cargo x Missing x 10.7. Floor (if used for the securing of cargo) 10.7.1. Insufficient condition, damaged x Part cracked; not able to bear cargo x 10.7.2. Insufficient load rating x Not able to bear cargo x 20. Restraining methods 20.1. Locking, blocking and direct lashing 20.1.1. Direct attachment of the load (blocking) 20.1.1.1. Distance forward to the front wall, if used for direct securing of cargo, too great x More than 15 cm and danger of penetrating the wall x 20.1.1.2. Lateral distance to the board wall, if used for direct securing of cargo, too great x More than 15 cm and danger of penetrating the wall x 20.1.1.3. Distance backwards to the rear board wall, if used for direct securing of cargo, too great x More than 15 cm and danger of penetrating the wall x 20.1.2. Securing devices such as lashing rails, blocking beams, battens and wedges to the front, to the sides and to the rear 20.1.2.1. Improper attachment to vehicle x Insufficient attachment x Not able to bear restraint forces, loose x 20.1.2.2. Securing improper x Insufficient securing x Completely ineffective x 20.1.2.3. Insufficient suitability of the securing equipment x Securing equipment complete unsuitable x 20.1.2.4. Suitability of the chosen method for securing the packaging suboptimal x Chosen method completely inadequate x 20.1.3. Direct securing with nets and blankets 20.1.3.1. Condition of the nets and blankets (label missing/damaged but device still in good order) x Load-restraint devices damaged x Load-restraint devices seriously deteriorated and no longer suitable for use x 20.1.3.2. Insufficient strength of the nets and blankets x Capability less than 2/3 of the required restraint forces x 20.1.3.3. Insufficient fastening of the nets and blankets x Fastening less capable to bear 2/3 of the required restraint forces x 20.1.3.4. Insufficient suitability of the nets and blankets for securing the cargo x Completely unsuitable x 20.1.4. Separation and padding of the loading units or clearance spaces 20.1.4.1. Unsuitability of the separation and padding unit x Extensive separation or clearance spaces x 20.1.5. Direct lashing (horizontal, transverse, diagonal, loop and spring lashings) 20.1.5.1. The required securing strengths inadequate x Less than 2/3 of required strength x 20.2. Friction-lock securing 20.2.1. Attainment of the required securing strengths 20.2.1.1. The required securing strengths inadequate x Less than 2/3 of required strength x 20.3. Load-restraint devices used 20.3.1. Unsuitability of the load-restraint devices x Completely unsuitable device x 20.3.2. Label (e.g. patch/test trailer) is missing/damaged but device still in good order x Label (e.g. patch/test trailer) is missing/damaged but device shows considerable deterioration x 20.3.3. Load-restraint devices damaged x Load-restraint devices seriously deteriorated and no longer suitable for use x 20.3.4. Lashing winches incorrect used x Defective lashing winches x 20.3.5. Use of the load-restraint wrong (e.g. absence of edge protection) x Use of the load-restraint devices defective (e.g. knots) x 20.3.6. Fastening of the load-restraint devices inappropriate x Less than 2/3 of required strength x 20.4. Additional equipment (e.g. anti-slip mats, edge protectors, edge slides) 20.4.1. Unsuitable equipment used x Wrong or defective equipment used x Equipment used completely unsuitable x 20.5. Transport of bulk material, light and loose material 20.5.1. Bulk material blown away during operation of the vehicle on the road likely to distract traffic x Posing a danger to traffic x 20.5.2. Bulk materials are not adequately secured x Loss of cargo posing a danger to traffic x 20.5.3. Absence of covering for light goods x Loss of cargo posing a danger to traffic x 20.6. Round timber transports 20.6.1. Transport material (logs) partially loose x 20.6.2. Securing strengths of the loading unit inadequate x Less than 2/3 of required strength x 30. Load entirely unsecured x (1) Council Directive 95/50/EC of 6 October 1995 on uniform procedures for checks on the transport of dangerous goods by road (OJ L 249, 17.10.1995, p. 35). ANNEX IV Text of image (front side) SPECIMEN MORE DETAILED TECHNICAL ROADSIDE INSPECTION REPORT INCORPORATING A CHECK-LIST 1. Place of technical roadside inspection ¦ 2. Date ¦ 3. Time ¦ 4. Vehicle nationality mark and registration number ¦ 5. Vehicle identification/VIN number ¦ 6. Category of vehicle (a) N2 (a) (3,5 to 12 t) Ã¯   (b) N3 (a) (more than 12 t) Ã¯   (c) O3 (a) (3,5 to 12 t) Ã¯   (d) O4 (a) (more than 10 t) Ã¯   (e) M2 (a) (> 9 seats(b) to 5 t) Ã¯   (f) M3 (a) (> 9 seats(b) more than 5 t) Ã¯   (g) T5 Ã¯   (h) Other vehicle category: Ã¯   (please specify) 7. Odometer reading at the time of inspection 8. Undertaking carrying out transport (a) Name and address ¦ (b) Number of the Community licence(c) (Regulations (EC) No 1072/2009 and (EC) No 1073/2009) ¦ 9. Driver name ¦ Text of image 10. Checklist Checked(d) Failed(e) (0) Identification(f) Ã¯   Ã¯   (1) Braking equipment(f) Ã¯   Ã¯   (2) Steering(f) Ã¯   Ã¯   (3) Visibility(f) Ã¯   Ã¯   (4) Lighting equipment and electrical system(f) Ã¯   Ã¯   (5) Axles, wheels, tyres, suspension(f) Ã¯   Ã¯   (6) Chassis and chassis attachments(f) Ã¯   Ã¯   (7) Other equipment incl. tachograph and speed limitation device(f) Ã¯   Ã¯   (8) Nuisance incl. emissions and spillage of fuel and/or oil(f) Ã¯   Ã¯   (9) Supplementary tests for category M2 and M3 vehicles(f) Ã¯   Ã¯   (10) Cargo securing(f) Ã¯   Ã¯   11. Result of inspection: Passed Ã¯   Failed Ã¯   Prohibition or restriction on using the vehicle, which has dangerous deficiencies Ã¯   12. Miscellaneous/remarks: ¦ 13. Authority/officer or inspector having carried out the inspection Signature of: Competent authority/officer or inspector Driver Notes: (a) Vehicle category in accordance with Article 2 to Directive 2014/47/EU. (b) Number of seats including the drivers seat (item S.1 of registration certificate). (c) If available. (d) checked means that at least one or more of the inspection items of this group, as listed in Annex II or III to Directive 2014/47/EU, have been checked and minor or no deficiencies have been found. (e) Failed items with major or dangerous deficiencies indicated on the rear side. (f) Methods for testing and assessment of defects in accordance with Annex II or III to Directive 2014/47/EU. Text of image (reverse side) 0. IDENTIFICATION OF THE VEHICLE 0.1. Registration number plates 0.2. Vehicle identification/chassis/serial number 1. BRAKING EQUIPMENT 1.1. Mechanical condition and operation 1.1.1. Service brake pedal pivot 1.1.2. Pedal condition and travel of brake operating device 1.1.3. Vacuum pump or compressor and reservoirs 1.1.4. Low pressure warning gauge or indicator 1.1.5. Hand-operated brake control valve 1.1.6. Parking brake activator, lever control, parking brake ratchet, electronic parking brake 1.1.7. Braking valves (foot valves, un-loaders, governors) 1.1.8. Couplings for trailer brakes (electrical and pneumatic) 1.1.9. Energy storage reservoir pressure tank 1.1.10. Brake servo units, master cylinder (hydraulic. systems) 1.1.11. Rigid brake pipes 1.1.12. Flexible brake hoses 1.1.13. Brake linings and pads 1.1.14. Brake drums, brake discs 1.1.15. Brake cables, rods, levers, linkages 1.1.16. Brake actuators (incl. spring brakes or hydraulic cylinders) 1.1.17. Load sensing valve 1.1.18. Slack adjusters and indicators 1.1.19. Endurance braking system (where fitted or required) 1.1.20. Automatic operation of trailer brakes 1.1.21. Complete braking system 1.1.22. Test connections 1.1.23. Overrun brake 1.2. Service braking performance and efficiency 1.2.1. Performance 1.2.2. Efficiency 1.3. Secondary (emergency) braking performance and efficiency 1.3.1. Performance 1.3.2. Efficiency 1.4. Parking braking performance and efficiency 1.4.1. Performance 1.4.2. Efficiency 1.5. Endurance braking system performance 1.6. Anti-lock braking system 1.7. Electronic brake system (EBS) 1.8. Brake fluid 2. STEERING 2.1. Mechanical condition 2.1.1. Steering gear condition 2.1.2. Steering gear casing attachment 2.1.3. Steering linkage condition 2.1.4. Steering linkage operation 2.1.5. Power steering 2.2. Steering wheel, column and handle bar 2.2.1. Steering wheel condition 2.2.2. Steering column and steering dampers 2.3. Steering play 2.4. Wheel alignment 2.5. Trailer steered axle turntable 2.6. Electronic Power Steering (EPS) 3. VISIBILITY 3.1. Field of vision 3.2. Condition of glass 3.3. Rear-view mirrors 3.4. Windscreen wipers 3.5. Windscreen washers 3.6. Demisting system 4. LAMPS, REFLECTORS, ELECTRICAL EQUIPMENT 4.1. Headlamps 4.1.1. Condition and operation 4.1.2. Alignment 4.1.3. Switching 4.1.4. Compliance with requirements 4.1.5. Levelling devices 4.1.6. Headlamp cleaning device 4.2. Front and rear position lamps, side marker lamps, end outline marker lamps and daytime running lamps 4.2.1. Condition and operation 4.2.2. Switching 4.2.3. Compliance with requirements 4.3. Stop lamps 4.3.1. Condition and operation 4.3.2. Switching 4.3.3. Compliance with requirements 4.4. Direction indicator and hazard warning lamps 4.4.1. Condition and operation 4.4.2. Switching 4.4.3. Compliance with requirements 4.4.4. Flashing frequency 4.5. Front and rear fog lamps 4.5.1. Condition and operation 4.5.2. Alignment 4.5.3. Switching 4.5.4. Compliance with requirements 4.6. Reversing lamps 4.6.1. Condition and operation 4.6.2. Compliance with requirements 4.6.3. Switching 4.7. Rear registration plate lamp 4.7.1. Condition and operation 4.7.2. Compliance with requirements 4.8. Retro-reflectors, conspicuity markings and rear marking plates 4.8.1. Condition 4.8.2. Compliance with requirements 4.9. Tell-tales mandatory for lighting equipment 4.9.1. Condition and operation 4.9.2. Compliance with requirements 4.10. Electrical connections between towing vehicle and trailer or semi-trailer 4.11. Electrical wiring 4.12. Non-obligatory lamps and reflectors 4.13. Battery Text of image 5. AXLES, WHEELS, TYRES AND SUSPENSION 5.1. Axles 5.1.1. Axles 5.1.2. Stub axles 5.1.3. Wheel bearings 5.2. Wheels and tyres 5.2.1. Road wheel hub 5.2.2. Wheels 5.2.3. Tyres 5.3. Suspension system 5.3.1. Springs and stabiliser 5.3.2. Shock absorbers 5.3.3. Torque tubes, radius arms, wishbones and susp. arms 5.3.4. Suspension joints 5.3.5. Air suspension 6. CHASSIS AND CHASSIS ATTACHMENTS 6.1. Chassis or frame and attachments 6.1.1. General condition 6.1.2. Exhaust pipes and silencers 6.1.3. Fuel tank and pipes (incl. heating fuel tank and pipes) 6.1.4. Bumpers, lateral protection and rear under-run devices 6.1.5. Spare wheel carrier 6.1.6. Mechanical coupling and towing device 6.1.7. Transmission 6.1.8. Engine mountings 6.1.9. Engine performance 6.2. Cab and bodywork 6.2.1. Condition 6.2.2. Mounting 6.2.3. Doors and door catches 6.2.4. Floor 6.2.5. Drivers seat 6.2.6. Other seats 6.2.7. Driving controls 6.2.8. Cab steps 6.2.9. Other interior and exterior fittings and equipment 6.2.10. Mudguards (wings), spray suppression devices 7. OTHER EQUIPMENT 7.1. Safety-belts/buckles and restraint systems 7.1.1. Security of safety-belts/buckles mounting 7.1.2. Condition of safety-belts/buckles 7.1.3. Safety belt load-limiter 7.1.4. Safety belt pre-tensioners 7.1.5. Airbag 7.1.6. SRS Systems 7.2. Fire extinguisher 7.3. Locks and anti-theft device 7.4. Warning triangle 7.5. First aid kit. 7.6. Wheel chocks (wedges) 7.7. Audible warning device 7.8. Speedometer 7.9. Tachograph 7.10. Speed limitation device 7.11. Odometer 7.12. Electronic Stability Control (ESC) 8. NUISANCE 8.1. Noise suppression system 8.2. Exhaust emissions 8.2.1. Positive ignition engine emissions 8.2.1.1. Exhaust emission control equipment 8.2.1.2. Gaseous emissions 8.2.2. Compression ignition engine emissions 8.2.2.1. Exhaust emission control equipment 8.2.2.2. Opacity 8.4. Other items related to the environment 8.4.1. Fluid leaks 9. SUPPLEMENTARY TESTS FOR PASSENGER, CARRYING VEHICLES OF CATEGORIES M2; M3 9.1. Doors 9.1.1. Entrance and exit doors 9.1.2. Emergency exits 9.2. Demisting and defrosting systems 9.3. Ventilation and heating systems 9.4. Seats 9.4.1. Passenger seats 9.4.2. Drivers seat 9.5. Interior lighting and destination device 9.6. Gangways, standing areas 9.7. Stairs and steps 9.8. Passenger communication system 9.9. Notices 9.10. Requirements regarding the transportation of children 9.10.1. Doors 9.10.2. Signalling and special equipment 9.11. Requirements regarding the transportation of persons with reduced mobility 9.11.1. Doors, ramps and lifts 9.11.2. Wheelchair restraint system 9.11.3. Signalling and special equipment ANNEX V STANDARD FORM FOR REPORTING TO THE COMMISSION The standard form shall be drawn up in a computer-processable format and transmitted by electronic means using standard office software. Each Member State shall produce:  one single summary table; and  for each country of registration of vehicles checked in a more detailed inspection, a separate detailed table containing information on checked and detected deficiencies for each vehicle category. Summary table of all (initial and more detailed) inspections Reporting Member State: e.g. Belgium Reporting period year [X] to year [X+1] Vehicle Category: N2 N3 M2 M3 O3 O4 T5 Other categories (optional) Total Country of registration Number of vehicles checked Number of vehicles failed (1) Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Belgium Bulgaria Czech Republic Denmark Germany Estonia Ireland Greece Spain France Croatia Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Romania Slovenia Slovakia Finland Sweden United Kingdom Albania Andorra Armenia Azerbaijan Belarus Bosnia and Herzegovina Georgia Kazakhstan Liechtenstein Monaco Montenegro Norway Republic of Moldova Russian Federation San Marino Serbia Switzerland Tajikistan Turkey Turkey Turkmenistan Ukraine Uzbekistan The former Yugoslav Republic of Macedonia Other third countries (please specify) Results of more detailed inspections Reporting Member State: e.g. Belgium Name of the reporting Member State Country of Registration: e.g. Bulgaria PERIOD: from 01/year [x] to 12/year [x+1] Name of the country of vehicles registration Vehicle Category: N2 N3 M2 M3 O3 O4 T5 Other categories (optional) Total Number of vehicles checked Number of vehicles failed (2) Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Number of vehicles checked Number of vehicles failed Defect detail Checked Failed Checked Failed Checked Failed Checked Failed Checked Failed Checked Failed Checked Failed Checked Failed Checked Failed (0) Identification (1) Braking equipment (2) Steering (3) Visibility (4) Lighting equipment and electrical system (5) Axles, wheels, tyres, suspension (6) Chassis and chassis attachments (7) Other equipment including tachograph and speed limitation devices (8) Nuisance including emissions and spillage of fuel and/or oil (9) Supplementary tests for M2/M3 (10) Cargo securing Defect details (additional) 1.1.1 1.1.2 ¦ 2.1.1 2.1.2 ¦ 3.1 3.2 ¦ 20.6.2 30 Total number of failures (1) Failed vehicles with major or dangerous deficiencies as per Annex IV. (2) Failed vehicles with major or dangerous deficiencies as per Annex IV.